 



Exhibit 10.3
 
 
INTERCREDITOR AGREEMENT
Dated as of July 6, 2007
by and among
NOVELIS INC.,
NOVELIS CORPORATION,
NOVELIS PAE CORPORATION,
NOVELIS FINANCES USA LLC,
NOVELIS SOUTH AMERICA HOLDINGS LLC,
ALUMINUM UPSTREAM HOLDINGS LLC,
NOVELIS UK LTD,
NOVELIS AG,
AV ALUMINUM INC., and
the Subsidiary Guarantors party hereto,
as Grantors,
ABN AMRO BANK N.V.,
as Revolving Credit Administrative Agent
ABN AMRO BANK N.A., ACTING THROUGH ITS CANADIAN BRANCH,
as Revolving Credit Canadian Administrative Agent and
as Revolving Credit Canadian Funding Agent,
LA SALLE BUSINESS CREDIT, LLC,
as Revolving Credit Collateral Agent and
as Revolving Credit Funding Agent,
and
UBS AG, STAMFORD BRANCH,
as Term Loan Administrative Agent, and
Term Loan Collateral Agent
 
 

 



--------------------------------------------------------------------------------



 



TABLE OF CONTENTS

                 
 
                I.   Definitions     2  
 
  1.1   Defined Terms     2  
 
  1.2   Terms Generally     18  
 
                II.   Lien Priorities     19  
 
  2.1   Relative Priorities     19  
 
  2.2   Prohibition on Contesting Liens     19  
 
  2.3   No New Liens     19  
 
  2.4   Similar Liens and Agreements     20  
 
  2.5   German Real Estate     20  
 
                III.   Enforcement     21  
 
  3.1   Exercise of Remedies — Restrictions on the Term Loan Agents and the
other Term Loan Claimholders     21  
 
  3.2   Exercise of Remedies — Restrictions on the Revolving Credit Agents and
the other Revolving Credit Claimholders     24  
 
  3.3   Exercise of Remedies — Collateral Access Rights     28  
 
  3.4   Exercise of Remedies — Intellectual Property Rights/Access to
Information/Use of Equipment     30  
 
  3.5   Exercise of Remedies — Set Off and Tracing of and Priorities in Proceeds
    30  
 
                IV.   Payments     31  
 
  4.1   Application of Proceeds     31  
 
  4.2   Payments Over in Violation of Agreement     32  
 
  4.3   Application of Payments     33  
 
                V.   Other Agreements     33  
 
  5.1   Releases     33  
 
  5.2   Insurance     35  
 
  5.3   Amendments to Revolving Credit Loan Documents and Term Loan Documents;
Refinancings; Legending Provisions     36  
 
  5.4   Bailee or Agency for Perfection     39  
 
  5.5   When Discharge of Revolving Credit Obligations and Discharge of Term
Loan Obligations Deemed to Not Have Occurred     42  
 
                VI.   Insolvency or Liquidation Proceedings     42  
 
  6.1   Finance and Sale Issues     42  
 
  6.2   Relief from the Automatic Stay     44  
 
  6.3   Adequate Protection     44  
 
  6.4   Avoidance Issues     46  
 
  6.5   Reorganization Securities     46  
 
  6.6   Post-Petition Interest     46  
 
  6.7   Waiver — Section 1111(b)(2) Issues     46  

 
 

(i)



--------------------------------------------------------------------------------



 



                 
 
  6.8   Asset Dispositions in an Insolvency or Liquidation Proceeding     47  
 
  6.9   Additional Section 363 and Section 364 Matters     47  
 
  6.10   Effectiveness in Insolvency or Liquidation Proceedings     48  
 
  6.11   Separate Grants of Security and Separate Classification     48  
 
                VII.   Reliance; Waivers; Etc.     49  
 
  7.1   Reliance     49  
 
  7.2   No Warranties or Liability     49  
 
  7.3   No Waiver of Lien Priorities     49  
 
  7.4   Obligations Unconditional     51  
 
                VIII.   Miscellaneous     51  
 
  8.1   Conflicts; No Additional Rights     51  
 
  8.2   Effectiveness; Continuing Nature of this Agreement; Severability     51
 
 
  8.3   Amendments; Waivers     52  
 
  8.4   Information Concerning Financial Condition of Holdings, the Borrowers
and their Respective Subsidiaries     52  
 
  8.5   Subrogation     53  
 
  8.6   SUBMISSION TO JURISDICTION; WAIVERS     54  
 
  8.7   Notices     55  
 
  8.8   Further Assurances     55  
 
  8.9   Governing Law     55  
 
  8.10   Binding Effect on Successors and Assigns and on Claimholders and Term
Loan Agents     55  
 
  8.11   Specific Performance     56  
 
  8.12   Headings     56  
 
  8.13   Counterparts     56  
 
  8.14   Authorization     56  
 
  8.15   No Third Party Beneficiaries     56  
 
  8.16   Provisions Solely to Define Relative Rights     56  
 
  8.17   Marshalling of Assets     57  
 
  8.18   Joinder of Additional Grantors     57  
 
  8.19   Agent for Service of Process     57  

 
 

(ii)



--------------------------------------------------------------------------------



 



INTERCREDITOR AGREEMENT
          This INTERCREDITOR AGREEMENT, is dated as of July 6, 2007, and entered
into by and among NOVELIS INC., a corporation formed under the Canada Business
Corporations Act (the “Canadian Borrower”), NOVELIS CORPORATION, a Texas
corporation (“Novelis Corporation”), NOVELIS PAE CORPORATION, a Delaware
corporation (“Novelis PAE”), NOVELIS FINANCES USA LLC, a Delaware limited
liability company (“Novelis Finances”), NOVELIS SOUTH AMERICA HOLDINGS LLC, a
Delaware limited liability company (“Novelis South”), ALUMINUM UPSTREAM HOLDINGS
LLC, a Delaware limited liability company (“Aluminum Upstream” and, together
with Novelis Corporation, Novelis PAE, Novelis Finances and Novelis South, the
“U.S. Borrowers”), NOVELIS UK LTD, a limited liability company incorporated
under the laws of England and Wales with registered number 00279596 (the “U.K.
Borrower”), and NOVELIS AG, a stock corporation (AG) organized under the laws of
Switzerland (the “Swiss Borrower” and, together with the Canadian Borrower, the
U.S. Borrowers, and the U.K. Borrower, the “Borrowers” and each, a “Borrower”),
AV ALUMINUM INC., a corporation formed under the Canada Business Corporations
Act (“Holdings”), the subsidiaries of Holdings from time to time party hereto
(the “Subsidiary Guarantors” and, together with Holdings, the “Guarantors” and
each, a “Guarantor”), ABN AMRO BANK N.V., as administrative agent (together with
its successors in such capacity, “Revolving Credit Administrative Agent”) for
the Revolving Credit Lenders (such term and each other capitalized term used
herein having the meanings assigned to them in Section 1 below), LA SALLE
BUSINESS CREDIT, LLC, as collateral agent (together with its successors in such
capacity, “Revolving Credit Collateral Agent”) for the Revolving Credit
Claimholders and as funding agent (together with its successors in such
capacity, “Revolving Credit Funding Agent”), ABN AMRO BANK N.V., ACTING THROUGH
ITS CANADIAN BRANCH, as Canadian administrative agent (together with its
successors in such capacity, “Revolving Credit Canadian Administrative Agent”)
for the Revolving Credit Lenders and as Canadian funding agent (together with
its successors in such capacity, “Revolving Credit Canadian Funding Agent” and,
together with the Revolving Credit Administrative Agent, the Revolving Credit
Funding Agent and the Revolving Credit Collateral Agent, the “Revolving Credit
Agents”, and UBS AG, STAMFORD BRANCH, as administrative agent (together with its
successors in such capacity, “Term Loan Administrative Agent”) for the Term Loan
Lenders, and as collateral agent (together with its successors in such capacity,
“Term Loan Collateral Agent” and, together with the Term Loan Administrative
Agent, the “Term Loan Agents”) for the Term Loan Claimholders. As described in
more detail in Section 8.10 hereof, this Agreement is intended to be binding on
all Claimholders and Agents.
RECITALS
          The Borrowers, the Guarantors, the banks, financial institutions and
other entities party thereto as lenders, the Revolving Credit Agents and the
other parties thereto, have entered into that certain Credit Agreement, dated as
of the date hereof, providing for certain senior secured revolving credit
facilities (as Modified or Refinanced from time to time, the “Revolving Credit
Agreement”);
          The Canadian Borrower, Novelis Corporation, the Guarantors, the banks,
financial institutions and other entities party thereto as lenders, the Term
Loan Agents and the
 
 

 



--------------------------------------------------------------------------------



 



other parties thereto,have entered into that certain Credit Agreement, dated as
of the date hereof, providing for certain senior secured term loan facilities
(as Modified or Refinanced from time to time, the “Term Loan Agreement”);
          The obligations of the Grantors to (i) the Revolving Credit Agents and
the other Revolving Credit Claimholders and (ii) the Term Loan Agents and the
other Term Loan Claimholders are each secured by Liens on certain of the assets
of the Grantors; and
          As a condition to the closing of each of the Financing Transactions,
(i) the Revolving Credit Agents, on behalf of the Revolving Credit Claimholders
and (ii) the Term Loan Agents, on behalf of the Term Loan Claimholders, have
agreed to the relative priority of the respective Liens of the Revolving Credit
Claimholders and the Term Loan Claimholders on the Collateral and certain other
rights, priorities and interests as set forth in this Agreement.
AGREEMENT
          In consideration of the foregoing, the mutual covenants and
obligations herein set forth and for other good and valuable consideration, the
sufficiency and receipt of which are hereby acknowledged, the parties hereto,
intending to be legally bound, hereby agree as follows:
          I. DEFINITIONS.
     1.1 Defined Terms. As used in the Agreement, the following terms shall have
the following meanings:
          “Access Period” means for each parcel of Mortgaged Premises the
period, after the commencement of an Enforcement Period, which begins on the day
that any Revolving Credit Agent provides the Term Loan Agents with the notice of
its election to request access pursuant to Section 3.3(b) below and ends on the
earlier of (i) the 180th day after any Revolving Credit Agent obtains the
ability to use, take physical possession of, remove or otherwise control the use
or access to the Revolving Credit Priority Collateral located on such Mortgaged
Premises following Enforcement plus such number of days, if any, after any
Revolving Credit Agent obtains access to such Revolving Credit Priority
Collateral that it is stayed or otherwise prohibited by law or court order from
exercising remedies with respect to Revolving Credit Priority Collateral located
on such Mortgaged Premises or (ii) the date on which all or substantially all of
the Revolving Credit Priority Collateral located on such Mortgaged Premises is
sold, collected or liquidated or (iii) the date on which the Discharge of
Revolving Credit Obligations has occurred.
          “Accounts” means all now present and future “accounts” and “payment
intangibles” (in each case, as defined in Article 9 of the UCC).
          “Account Agreements” means any lockbox account agreement, pledged
account agreement, blocked account agreement, deposit account control agreement,
securities account control agreement, or any similar deposit or securities
account agreements among any Revolving Credit Agents and/or any Term Loan Agents
and any Borrowers and/or Guarantors and the relevant financial institution
depository or securities intermediary.
 
 

2



--------------------------------------------------------------------------------



 



          “Affiliate” means, with respect to a specified Person, another Person
that directly, or indirectly through one or more intermediaries, Controls or is
Controlled by or is under common Control with the Person specified.
          “Agents” means the Revolving Credit Agents and the Term Loan Agents.
          “Agreement” means this Intercreditor Agreement, as Modified from time
to time.
          “Aluminum Upstream” has the meaning assigned to that term in the
preamble to this Agreement.
          “Bankruptcy Code” means Title 11 of the United States Code entitled
“Bankruptcy”, as now and hereafter in effect, or any successor statute.
          “Bankruptcy Law” means the Bankruptcy Code and any similar federal,
state or foreign law for the relief of debtors or relating to insolvency,
reorganization or receivership, including the Bankruptcy and Insolvency Act
(Canada) and the Companies’ Creditors Arrangement Act (Canada).
          “Board of Directors” means, with respect to any Person, (i) in the
case of any corporation, the board of directors of such Person, (ii) in the case
of any limited liability company, the board of managers of such Person, (iii) in
the case of any partnership, the Board of Directors of the general partner of
such Person and (iv) in any other case, the functional equivalent of the
foregoing.
          “Business Day” means a day other than a Saturday, Sunday or other day
on which commercial banks in New York City or Toronto, Ontario, are authorized
or required by law to close.
          “Canadian Borrower” has the meaning assigned to that term in the
preamble to this Agreement.
          “Chattel Paper” means all present and future “chattel paper” (as
defined in Article 9 of the UCC).
          “Claimholders” means the Revolving Credit Claimholders and the Term
Loan Claimholders.
          “Collateral” means all of the assets and property of any Grantor,
whether real, personal or mixed, constituting Revolving Credit Priority
Collateral or Term Loan Priority Collateral.
          “Closing Date” means July 6, 2007.
          “Comparable Revolving Credit Security Document” means, in relation to
any Collateral subject to any Term Loan Security Document, the Revolving Credit
Security Document that creates a Lien in the same Collateral, granted by the
same Grantors, as applicable.
 
 

3



--------------------------------------------------------------------------------



 



          “Comparable Term Loan Security Document” means, in relation to any
Collateral subject to any Revolving Credit Security Document, the Term Loan
Security Document that creates a Lien in the same Collateral, granted by the
same Grantors, as applicable.
          “Control” means the possession, directly or indirectly, of the power
to direct or cause the direction of the management or policies of a Person,
whether through the ownership of voting securities, by contract or otherwise,
and the term “Controlled” shall have a meaning correlative thereto.
          “Copyrights” means, collectively, all copyrights (whether statutory or
common law, whether established, registered or recorded in the United States or
any other country or any political subdivision thereof, whether registered or
unregistered and whether published or unpublished) and all mask works (as such
term is defined in 17 U.S.C. Section 901, et seq.), together with any and all
(i) copyright registrations and applications, (ii) rights and privileges arising
under applicable law with respect to such copyrights, (iii) renewals and
extensions thereof and amendments thereto, (iv) income, fees, royalties,
damages, claims and payments now or hereafter due and/or payable with respect
thereto, including damages and payments for past, present or future
infringements or other violations thereof, (v) rights corresponding thereto
throughout the world and (vi) rights to sue for past, present or future
infringements thereof.
          “Deposit Accounts” means, collectively, (i) all “deposit accounts” (as
defined in Article 9 of the UCC) and all accounts and sub-accounts relating to
any of the foregoing accounts and (ii) all cash, funds, checks, notes and
instruments from time to time held in or on deposit in any of the accounts or
sub-accounts described in clause (i) of this definition.
          “DIP Financing” has the meaning assigned to that term in Section 6.1.
          “Discharge of Revolving Credit Obligations” means, except to the
extent otherwise expressly provided in Section 5.5:
          (1) termination or expiration of all commitments, if any, to extend
credit that would constitute Revolving Credit Obligations (including any
Refinancings of any thereof);
          (2) payment in full in cash of the principal of and interest
(including interest accruing on or after the commencement of any Insolvency or
Liquidation Proceeding, whether or not such interest would be allowed in such
Insolvency or Liquidation Proceeding), on all Indebtedness outstanding under the
Revolving Credit Loan Documents and constituting Revolving Credit Obligations
(including any Refinancings of any thereof to the extent such Refinancings
thereof constitute Revolving Credit Obligations);
          (3) termination or cash collateralization (in an amount and manner
reasonably satisfactory to the Revolving Credit Agents, but in no event greater
than 105% of the aggregate undrawn face amount) of, or receipt by the Revolving
Credit Agents of supporting letters of credit reasonably satisfactory to the
Revolving Credit Agents with respect to, all letters of credit issued or
otherwise outstanding under the Revolving Credit Loan Documents and constituting
Revolving Credit Obligations; and
 
 

4



--------------------------------------------------------------------------------



 



          (4) payment in full in cash of all other Revolving Credit Obligations
that are outstanding and unpaid at the time the Indebtedness constituting such
Revolving Credit Obligations is paid in full in cash (other than any obligations
for taxes, costs, indemnifications, reimbursements, damages and other
liabilities in respect of which no claim or demand for payment has been made at
such time).
          If a Discharge of Revolving Credit Obligations occurs prior to the
termination of this Agreement in accordance with Section 8.2, to the extent that
additional Revolving Credit Obligations are incurred or Revolving Credit
Obligations are reinstated in accordance with Section 6.4, the Discharge of
Revolving Credit Obligations shall (effective upon the incurrence of such
additional Revolving Credit Obligations or reinstatement of such Revolving
Credit Obligations, as applicable) be deemed to no longer be effective.
          “Discharge of Term Loan Obligations” means, except to the extent
otherwise expressly provided in Section 5.5:
          (1) termination or expiration of all commitments to extend credit that
would constitute Term Loan Obligations (including any Refinancings of any
thereof);
          (2) payment in full in cash of the principal of and interest
(including interest accruing on or after the commencement of any Insolvency or
Liquidation Proceeding, whether or not such interest would be allowed in such
Insolvency or Liquidation Proceeding), on all Indebtedness outstanding under the
Term Loan Documents and constituting Term Loan Obligations (including any
Refinancings of any thereof to the extent such Refinancings thereof constitute
Term Loan Obligations);
          (3) termination or cash collateralization (in an amount and manner
reasonably satisfactory to the Term Loan Agents, but in no event greater than
105% of the aggregate undrawn face amount) of, or receipt by the Term Loan
Agents of supporting letters of credit reasonably satisfactory to the Term Loan
Agents with respect to, all letters of credit issued or otherwise outstanding
under the Term Loan Documents and constituting Term Loan Obligations (if any);
and
          (4) payment in full in cash of all other Term Loan Obligations that
are outstanding and unpaid at the time the Indebtedness constituting such Term
Loan Obligations is paid in full in cash (other than any obligations for taxes,
costs, indemnifications, reimbursements, damages and other liabilities in
respect of which no claim or demand for payment has been made at such time).
          If a Discharge of Term Loan Obligations occurs prior to the
termination of this Agreement in accordance with Section 8.2, to the extent that
additional Term Loan Obligations are incurred or Term Loan Obligations are
reinstated in accordance with Section 6.4, the Discharge of Term Loan
Obligations shall (effective upon the incurrence of such additional Term Loan
Obligations or reinstatement of such Term Loan Obligations, as applicable) be
deemed to no longer be effective.
          “Disposition” has the meaning assigned to that term in Section 5.1(b).
 
 

5



--------------------------------------------------------------------------------



 



          “Enforcement” means, collectively or individually for any of the
Revolving Credit Agents or any of the Term Loan Agents when a Revolving Credit
Default or a Term Loan Default, as the case may be, has occurred and is
continuing, any action taken by any such Persons to repossess, or exercise any
remedies with respect to, any material amount of Collateral or commence the
judicial enforcement of any of the rights and remedies under the Revolving
Credit Loan Documents or the Term Loan Documents or under any applicable law,
but in all cases excluding (i) the demand of the repayment of all the principal
amount of any of the Obligations, (ii) the imposition of a default rate or late
fee and (iii) the collection and application of, or the delivery of any
activation notice with respect to, Accounts or other monies deposited from time
to time in Deposit Accounts or Securities Accounts (in each case, other than Net
Cash Proceeds Accounts) against the Revolving Credit Obligations pursuant to the
Revolving Credit Loan Documents; provided, however, the foregoing exclusion set
forth in clause (iii) shall immediately cease to apply upon the earlier of
(x) any Revolving Credit Agent’s delivery of written notice to the Term Loan
Agents that such exclusion no longer applies, (y) the lapse of 10 consecutive
Business Days after a Revolving Credit Default in which no “Revolving Loans” are
made and no “Letters of Credit” are issued (in each case, as defined in the
Revolving Credit Agreement), and (z) the termination of the Revolving
Commitments pursuant to Section 8.01 (or any other applicable provision) of the
Revolving Credit Agreement.
          “Enforcement Notice” means a written notice delivered, at a time when
a Revolving Credit Default or Term Loan Default has occurred and is continuing,
by either (i) any Revolving Credit Agent to any Term Loan Agent or (ii) any Term
Loan Agent to any Revolving Credit Agent announcing that an Enforcement Period
has commenced, specifying the relevant event of default, stating the current
balance of the Revolving Credit Obligations (in the case of a notice sent by a
Revolving Credit Agent) or the current balance of the Term Loan Obligations (in
the case of a notice sent by a Term Loan Agent), as applicable, and requesting
the current balance owing of the Revolving Credit Obligations (in the case of a
notice sent by a Term Loan Agent) or the Term Loan Obligations (in the case of a
notice sent by a Revolving Credit Agent), as applicable.
          “Enforcement Period” means the period of time following the receipt by
either (i) any Revolving Credit Agent of an Enforcement Notice from any Term
Loan Agent or (ii) any Term Loan Agent of an Enforcement Notice from any
Revolving Credit Agent until either (a) in the case of an Enforcement Period
commenced by any Term Loan Agent, the Discharge of Term Loan Obligations, (b) in
the case of an Enforcement Period commenced by Revolving Credit Agent, the
Discharge of Revolving Credit Obligations or (c) the applicable Revolving Credit
Agents and the applicable Term Loan Agents agree in writing to terminate the
Enforcement Period.
          “Equipment” means: (i) all “equipment” (as defined in Article 9 of the
UCC), (ii) all machinery, manufacturing equipment, data processing equipment,
computers, office equipment, furnishings, furniture, appliances, “fixtures” (as
defined in Article 9 of the UCC) and tools (in each case, regardless of whether
characterized as equipment under the UCC) and (iii) all accessions or additions
thereto, all parts thereof, whether or not at any time of determination
incorporated or installed therein or attached thereto, and all replacements
therefor, wherever located, now or hereafter existing, including any fixtures.
 
 

6



--------------------------------------------------------------------------------



 



          “Equity Interests” means, with respect to any Person, any and all
shares, interests, participations or other equivalents, including membership
interests (however designated, whether voting or nonvoting), of equity of such
Person, including, if such Person is a partnership, partnership interests
(whether general or limited) and any other interest or participation that
confers on a Person the right to receive a share of the profits and losses of,
or distributions of property of, such partnership, whether outstanding on the
date hereof or issued thereafter, but excluding debt securities convertible or
exchangeable into such equity.
          “5-25 Limitation” means the requirement in the Term Loan Agreement
that no more than 25% of the original amount of any loan made to the Canadian
Borrower under the Term Loan Agreement be subject to scheduled amortization
payments to the Term Loan Lenders or certain types of mandatory prepayments to
the Term Loan Lenders during the first five years after such loans are advanced.
          “Financing Transactions” means the execution, delivery and initial
funding under the Revolving Credit Agreement and the Term Loan Agreement.
          “General Intangibles” means all present and future “general
intangibles” (as defined in Article 9 of the UCC), but excluding “payment
intangibles” (as defined in Article 9 of the UCC), Hedging Agreements and
Intellectual Property and any rights thereunder.
          “German Assignment Agreements” means the Transfer of Title to Moveable
Assets by Novelis Deutschland Gmbh to the Term Loan Collateral Agent and the
Security Transfer and Assignment Agreement relating to Intellectual Property
Rights by Novelis Deutschland Gmbh to the Term Loan Collateral Agent.
          “German Receivables Assignments” means the Assignment of Receivables
by Novelis AG to the Revolving Credit Collateral Agent and the Global Assignment
of Receivables and Insurance Claims by Novelis Deutschland Gmbh to the Revolving
Credit Collateral Agent.
          “German Guarantors” shall mean each Subsidiary of Holdings organized
in Germany party to the Revolving Credit Loan Documents and the Term Loan
Documents as a Guarantor, and each other Subsidiary of Holdings organized in
Germany that is required to become a Guarantor pursuant to the terms to the
Revolving Credit Loan Documents and the Term Loan Documents.
          “Governmental Authority” means the government of the United States or
any other nation, or of any political subdivision thereof, whether state,
provincial or local, and any agency, authority, instrumentality, regulatory
body, court, central bank or other entity exercising executive, legislative,
judicial, taxing, regulatory or administrative powers or functions of or
pertaining to government (including any supra-national bodies such as the
European Union or the European Central Bank).
          “Grantors” means each Borrower, each Guarantor and each other Person
that has or may from time to time hereafter execute and deliver a Revolving
Credit Security Document or a Term Loan Security Document as a “Grantor” or a
“Pledgor” (or the equivalent thereof).
 
 

7



--------------------------------------------------------------------------------



 



          “Guarantor” has the meaning assigned to that term in the preamble to
this Agreement.
          “Hedging Agreements” means any swap, cap, collar, forward purchase or
similar agreements or arrangements dealing with interest rates, currency
exchange rates or commodity prices, either generally or under specific
contingencies entered into for the purposes of hedging exposure to interest or
exchange rates, loan credit exchanges, security or currency valuations or
commodity prices, in each case, not for speculative purposes.
          “Hedging Obligations” means obligations under or with respect to
Hedging Agreements.
          “Holdings” has the meaning assigned to that term in the preamble to
this Agreement.
          “Indebtedness” means and includes all Obligations that constitute
“Indebtedness” within the meaning of the Revolving Credit Agreement or the Term
Loan Agreement, as applicable.
          “Insolvency or Liquidation Proceeding” means:
          (1) any voluntary or involuntary case or proceeding under Bankruptcy
Law with respect to any Grantor;
          (2) any other voluntary or involuntary insolvency, reorganization or
bankruptcy case or proceeding, or any receivership, liquidation, reorganization
or other similar case or proceeding with respect to any Grantor or with respect
to a material portion of any Grantor’s respective assets;
          (3) any liquidation, dissolution, reorganization or winding up of any
Grantor whether voluntary or involuntary and whether or not involving insolvency
or bankruptcy;
          (4) any assignment for the benefit of creditors or any other
marshalling of assets and liabilities of any Grantor;
          (5) any analogous step or procedure under any jurisdiction.
provided that for purposes of Section 3.3 and Section 6 of this Agreement, items
described in clauses (1) through (5) above shall constitute an Insolvency or
Liquidation Proceeding only if such item constitutes (or would constitute but
for the effect of any bankruptcy or insolvency law) a Revolving Credit Default
or Term Loan Default (or an event that with notice or passage of time would
constitute a Revolving Credit Default or Term Loan Default).
          “Instruments” means all present and future “instruments” (as defined
in Article 9 of the UCC).
          “Intellectual Property” means, collectively, Patents, Trademarks,
Copyrights, Intellectual Property Licenses and Trade Secrets and Other
Proprietary Rights.
 
 

8



--------------------------------------------------------------------------------



 



          “Intellectual Property Licenses” means, collectively, with respect to
each Grantor, all license agreements, distribution agreements and covenants not
to sue (regardless of whether such agreements and covenants are contained within
an agreement that also covers other matters, such as development or consulting)
with respect to any Patent, Trademark, Copyright or Trade Secrets and Other
Proprietary Rights, whether such Grantor is a licensor or licensee, distributor
or distributee under any such agreement, together with any and all
(i) amendments, renewals, extensions, supplements and continuations thereof,
(ii) income, fees, royalties, damages, claims and payments now and hereafter due
and/or payable thereunder and with respect thereto including damages and
payments for past, present or future infringements or violations thereof,
(iii) rights to sue for past, present and future infringements, breaches or
violations thereof and (iv) other rights to use, exploit or practice any or all
Patents, Trademarks, Copyrights or Trade Secrets and Other Proprietary Rights.
          “Intercompany Notes of Subsidiaries” means all indebtedness owing by
any of the Subsidiaries of Holdings to any Grantor, whether or not represented
by a note or agreement.
          “Intercreditor Agreement Joinder” means an agreement substantially in
the form of Exhibit A attached hereto.
          “Inventory” mean all present and future “inventory” (as defined in
Article 9 of the UCC), and in any event, including all goods held for sale or
lease or to be furnished under contracts of service or so leased or furnished,
all raw materials, work in process, finished goods, and materials used or
consumed in the manufacture, packing, shipping, advertising, selling, leasing,
furnishing or production of such inventory or otherwise used or consumed in any
Grantor’s business; the purchaser’s interest in any goods being manufactured
pursuant to any contract or other arrangement with a supplier, all goods in
transit from suppliers (whether or not evidenced by a document of title); all
goods in which any Grantor has an interest in mass or a joint or other interest
or right of any kind; and all goods which are returned to or repossessed by any
Grantor, all computer programs embedded in any goods and all accessions thereto
and products thereof (in each case, regardless of whether characterized as
inventory under the UCC).
          “Italian Pledge Agreement” means that certain Pledge Agreement Over
Shares to be entered into among Novelis Europe Holdings Limited, UBS AG,
Stamford Branch and the custodian party thereto relating to the shares of
Novelis Italian Spa.
          “Korea Share Pledge Agreement” means the Share Kun-Pledge Agreement,
dated as of July 6, 2007, among 4260848 Canada Inc., 4260856 Canada Inc., UBS
AG, Stamford Branch and LaSalle Business Credit, LLC.
          “Letter of Credit” means any present and future “letter of credit” (as
defined in Article 5 of the UCC).
          “Letter of Credit Rights” means any “letter-of-credit right” (as
defined in Article 9 of the UCC).
          “Lien” means (a) any mortgage, deed of trust, lien, pledge,
encumbrance, claim, charge, assignment, hypothecation, security interest or
encumbrance of any kind or any
 
 

9



--------------------------------------------------------------------------------



 



arrangement to provide priority or preference or any filing of any financing
statement or any financing change statement under the UCC or any other similar
notice of lien under any similar notice or recording statute of any Governmental
Authority, including any easement, right-of-way or other encumbrance on title to
Real Property, in each of the foregoing cases whether voluntary or imposed by
law, and any agreement to give any of the foregoing; (b) the interest of a
vendor or a lessor under any conditional sale agreement, capital lease or title
retention agreement (or any financing lease having substantially the same
economic effect as any of the foregoing) relating to such property; and (c) in
the case of securities, any purchase option, call or similar right of a third
party with respect to such securities.
          “Modifications” means any amendments, restatements, amendment and
restatements, supplements, modifications, waivers, consents, renewals,
replacements, consolidations, severances, substitutions and extensions of any
document or instrument from time to time. “Modify” and “Modified” shall have
meanings correlative thereto.
          “Mortgaged Premises” means any real property which shall now or
hereafter be subject to a Term Loan Mortgage.
          “Net Cash Proceeds Accounts” means any segregated Deposit Accounts or
Securities Accounts established by any Borrower or any other Grantor in
accordance with the requirements of the Term Loan Agreement and which (1) solely
contain proceeds of Term Loan Priority Collateral (and any products of such
proceeds), and which have been designated in writing to the Revolving Credit
Agents as such on or prior to the time that the proceeds from any sale of Term
Loan Priority Collateral shall be deposited therein, pending final application
of such proceeds (and any products of such proceeds) or (2) contain amounts that
would have been required to be applied to be to the repayment of term loans made
to the Canadian Borrower under the Term Loan Agreement but for the 5-25
Limitation, and interest thereon, in each case, in accordance with the terms of
the Term Loan Agreement.
          “New Agent” has the meaning assigned to that term in Section 5.5.
          “New Debt Notice” has the meaning assigned to that term in
Section 5.5.
          “New York UCC” means the Uniform Commercial Code (or any similar or
equivalent legislation) as in effect from time to time in the State of New York.
          “Novelis Corporation” has the meaning assigned to that term in the
preamble to this Agreement.
          “Novelis Finances” has the meaning assigned to that term in the
preamble to this Agreement.
          “Novelis PAE” has the meaning assigned to that term in the preamble to
this Agreement.
          “Novelis South” has the meaning assigned to that term in the preamble
to this Agreement.
 
 

10



--------------------------------------------------------------------------------



 



          “Obligations” means all Revolving Credit Obligations and Term Loan
Obligations.
          “Patents” means, collectively, all patents, patent applications,
certificates of inventions, industrial designs and rights corresponding thereto
throughout the world (whether established or registered or recorded in the
United States or any other country or any political subdivision thereof),
together with any and all (i) rights and privileges arising under applicable law
with respect to any of the foregoing, (ii) inventions and improvements described
and claimed therein, (iii) reissues, divisions, continuations, renewals,
extensions and continuations-in-part thereof and amendments thereto,
(iv) income, fees, royalties, damages, claims and payments now or hereafter due
and/or payable thereunder and with respect thereto including damages and
payments for past, present or future infringements or other violations thereof,
(v) rights corresponding thereto throughout the world and (vi) rights to sue for
past, present or future infringements or other violations thereof.
          “Person” means any natural person, corporation, limited liability
company, trust, joint venture, association, company, partnership, Governmental
Authority or other entity.
          “Pledged Collateral” has the meaning assigned to that term in
Section 5.4(a).
          “Post-Petition Interest” means any interest or entitlement to fees or
expenses or other charges that accrues after the commencement of any Insolvency
or Liquidation Proceeding (or would accrue but for the commencement of an
Insolvency or Liquidation Proceeding), whether or not allowed or allowable in
any such Insolvency or Liquidation Proceeding.
          “Real Estate Asset” means, at any time of determination, any interest
(fee, leasehold or otherwise) then owned by any Grantor in any Real Property.
          “Real Property” means, collectively, all right, title and interest
(including any leasehold, mineral or other estate) in and to any and all parcels
of or interests in real property owned, leased or operated by any Person,
whether by lease, license or other means, together with, in each case, all
easements, hereditaments and appurtenances relating thereto, all improvements
and appurtenant fixtures and equipment, all general intangibles and contract
rights and other property and rights incidental to the ownership, lease or
operation thereof.
          “Receivables Purchase Agreement” shall mean the receivables purchase
agreement and any related servicing agreements between Novelis Deutschland GmbH,
as seller and collection agent, on the one hand, and Novelis AG, as purchaser,
on the other hand, providing, inter alia, for the sale and transfer of Accounts
by Novelis Deutschland GmbH to Novelis AG.
          “Records” means all present and future “records” (as defined in
Article 9 of the UCC).
          “Recovery” has the meaning assigned to that term in Section 6.4.
          “Refinance” means, in respect of any Indebtedness, to refinance,
defease, repay, restructure, refund or to issue other indebtedness, in exchange
or replacement for, such
 
 

11



--------------------------------------------------------------------------------



 



Indebtedness in whole or in part. “Refinanced” and “Refinancing” shall have
meanings correlative thereto.
          “Revolving Commitments” means the “Commitments” (as such term is
defined in the Revolving Credit Agreement).
          “Revolving Credit Administrative Agent” has the meaning assigned to
that term in the preamble to this Agreement.
          “Revolving Credit Agent” has the meaning assigned to that term in the
preamble to this Agreement.
          “Revolving Credit Agreement” has the meaning assigned to that term in
the recitals to this Agreement.
          “Revolving Credit Canadian Administrative Agent” has the meaning
assigned to that term in the preamble to this Agreement.
          “Revolving Credit Canadian Funding Agent” has the meaning assigned to
that term in the preamble to this Agreement.
          “Revolving Credit Claimholders” means, at any relevant time, the
holders of Revolving Credit Obligations at that time, including the Revolving
Credit Lenders and the agents under the Revolving Credit Loan Documents and
Revolving Credit Qualified Counterparties and any receiver under the Revolving
Credit Loan Documents.
          “Revolving Credit Collateral Agent” has the meaning assigned to that
term in the preamble to this Agreement.
          “Revolving Credit Default” means an “Event of Default” (as defined in
the Revolving Credit Agreement).
          “Revolving Credit Funding Agent” has the meaning assigned to that term
in the preamble to this Agreement.
          “Revolving Credit General Intangibles” means all General Intangibles
arising out of the other items of property included within clauses (a), (b),
(c), (e) and (f) of the definition of Revolving Credit Priority Collateral,
including all contingent rights with respect to warranties on Inventory or
Accounts which are not yet “payment intangibles” (as defined in Article 9 of the
UCC).
          “Revolving Credit Lenders” means the banks, financial institutions and
other entities from time to time party to the Revolving Credit Agreement as
lenders.
          “Revolving Credit Loan Documents” means the Revolving Credit
Agreement, the Revolving Credit Security Documents and the other “Loan
Documents” (as defined in the Revolving Credit Agreement) and each of the other
agreements, documents and instruments providing for or evidencing any other
Revolving Credit Obligation, and any other document or
 
 

12



--------------------------------------------------------------------------------



 



instrument executed or delivered at any time in connection with any Revolving
Credit Obligations, including any intercreditor or joinder agreement among
holders of Revolving Credit Obligations, to the extent such are effective at the
relevant time, as each may be Modified or Refinanced from time to time in whole
or in part (whether with the Revolving Credit Agents and Revolving Credit
Lenders or other agents and lenders or otherwise), in each case in accordance
with the provisions of this Agreement.
          “Revolving Credit Obligations” means (a) all obligations of the
Borrowers and the other Grantors from time to time arising under or in respect
of the due and punctual payment of (i) the principal of and premium, if any, and
interest (including interest accruing (and interest that would have accrued but
for such proceeding) during the pendency of any Insolvency or Liquidation
Proceeding, regardless of whether allowed or allowable in such proceeding) on
the loans under the Revolving Credit Agreement, when and as due, whether at
maturity, by acceleration, upon one or more dates set for prepayment or
otherwise, (ii) each payment required to be made by the Borrowers and the other
Grantors under the Revolving Credit Loan Documents in respect of any letter of
credit, when and as due, including payments in respect of reimbursement
obligations with respect to drawings under letters of credit, interest thereon
and obligations to provide cash collateral with respect to letters of credit
issued under the Revolving Credit Loan Documents and (iii) all other monetary
obligations, including fees, costs, expenses and indemnities, whether primary,
secondary, direct, contingent, fixed or otherwise (including monetary
obligations incurred during the pendency of any Insolvency or Liquidation
Proceeding, regardless of whether allowed or allowable in such proceeding), of
the Borrowers and the other Grantors under the Revolving Credit Loan Documents,
(b) the due and punctual performance of all covenants, agreements, obligations
and liabilities of the Borrowers and the other Grantors under or pursuant to the
Revolving Credit Loan Documents and (c) the due and punctual payment and
performance of all obligations of the Borrowers and the other Grantors
(including overdrafts and related liabilities) under each Treasury Services
Agreement entered into by any Grantor with any counterparty that is a Qualified
Revolving Credit Counterparty. “Revolving Credit Obligations” shall include all
interest accrued or accruing (or which would, absent commencement of an
Insolvency or Liquidation Proceeding, accrue) after commencement of an
Insolvency or Liquidation Proceeding in accordance with the rate specified in
the relevant Revolving Credit Loan Document whether or not the claim for such
interest is allowed as a claim in such Insolvency or Liquidation Proceeding.
          “Revolving Credit Priority Collateral” means all now owned or
hereafter acquired: (a) Accounts, other than “payment intangibles” (as defined
in Article 9 of the UCC) which constitute identifiable proceeds of Term Loan
Priority Collateral, (b) all Inventory or documents of title for any Inventory;
(c) Deposit Accounts (other than any Deposit Accounts that are Net Cash Proceeds
Accounts), Securities Accounts (other than any Securities Accounts that are Net
Cash Proceeds Accounts), Instruments (solely to the extent constituting or
evidencing obligations owing on Accounts and excluding Intercompany Notes of
Subsidiaries) and Chattel Paper (solely to the extent constituting or evidencing
obligations owing on Accounts); provided, however, that to the extent
Instruments or Chattel Paper that constitute identifiable proceeds of Term Loan
Priority Collateral are deposited or held in any such Bank Accounts or
Securities Accounts after an Enforcement Notice, then (as provided in Section
3.5 below) such Instruments, Chattel Paper or other identifiable proceeds shall
be treated as Term Loan Priority Collateral, as
 
 

13



--------------------------------------------------------------------------------



 



the case may be; (d) Revolving Credit General Intangibles; (e) right, title and
interest in and to the Receivables Purchase Agreement; (f) any credit insurance
policy maintained with respect to Accounts of any Loan Party; (g) Records,
Letters of Credit, Letter of Credit Rights, “supporting obligations” (as defined
in Article 9 of the UCC), commercial tort claims or other claims and causes of
action, in each case, to the extent related primarily to any of the foregoing;
and (h) substitutions, replacements, accessions, products and proceeds
(including insurance proceeds, licenses, royalties, income, payments, claims,
damages and proceeds of suit) of any or all of the foregoing.
          “Revolving Credit Qualified Counterparty” means a Person that (i) is
party to a Treasury Services Agreement with a Grantor and (ii) at the time such
Treasury Services Agreement was entered into, was a lender under the Revolving
Credit Agreement or a Revolving Credit Agent or an arranger under the Revolving
Credit Agreement or an Affiliate of any such lender, Revolving Credit Agent or
arranger.
          “Revolving Credit Security Documents” means the “Security Documents”
(as defined in the Revolving Credit Agreement) and any other agreement, document
or instrument pursuant to which a Lien is granted securing any Revolving Credit
Obligations or under which rights or remedies with respect to such Liens are
governed.
          “Revolving Credit Standstill Period” has the meaning assigned to that
term in Section 3.2(a)(1).
          “Securities Accounts” means all present and future “securities
accounts” (as defined in Article 8 of the UCC), including all cash, funds,
“uncertificated securities” and “securities entitlements” (in each case, as
defined in Article 8 of the UCC) from time to time held therein or on deposit
therein.
          “Stock of Subsidiaries” means all Equity Interests in Subsidiaries of
Holdings.
          “Subsidiary” means, with respect to any Person (the “parent”) at any
date, (i) any Person the accounts of which would be consolidated with those of
the parent in the parent’s consolidated financial statements if such financial
statements were prepared in accordance with GAAP as of such date, (ii) any other
corporation, limited liability company, association or other business entity of
which securities or other ownership interests representing more than 50% of the
voting power of all Equity Interests entitled (without regard to the occurrence
of any contingency) to vote in the election of the Board of Directors thereof
are, as of such date, owned, controlled or held by the parent and/or one or more
subsidiaries of the parent, (iii) any partnership (a) the sole general partner
or the managing general partner of which is the parent and/or one or more
subsidiaries of the parent or (b) the only general partners of which are the
parent and/or one or more subsidiaries of the parent and (iv) any other Person
that is otherwise Controlled by the parent and/or one or more subsidiaries of
the parent. Unless the context requires otherwise “Subsidiary” refers to a
Subsidiary of Holdings. Notwithstanding the foregoing, Logan Aluminum Inc. shall
not be treated as a Subsidiary hereunder unless it qualifies as a Subsidiary
under clause (ii) of this definition.
 
 

14



--------------------------------------------------------------------------------



 



          “Subsidiary Guarantors” has the meaning assigned to that term in the
preamble of this Agreement.
          “Subsidiary Stock” means all present and future equity securities of
Subsidiaries of Holdings.
          “Swiss Borrower” has the meaning assigned to that term in the preamble
to this Agreement.
          “Swiss Security Agreement” means the Agreement between Novelis AG and
the Revolving Credit Collateral Agent relating to trade receivables,
intercompany receivables and bank accounts, the Agreement between Novelis
Switzerland SA and the Revolving Credit Collateral Agent relating to trade
receivables, intercompany receivables and bank accounts and the Agreement
between Novelis Technology AG. and the Revolving Credit Collateral Agent
relating to trade receivables, intercompany receivables and bank accounts.
          “Swiss Stock and IP Security Agreement” means the Share Pledge
Agreement between Novelis Europe Holdings Limited and the Term Loan Collateral
Agent relating to the shares of Novelis AG, the Share Pledge Agreement between
Novelis AG and the Term Loan Collateral Agent relating to the shares of Novelis
Switzerland SA, the Share Pledge Agreement between Novelis AG and the Term Loan
Collateral Agent relating to the shares of Novelis Technology AG and the
Intellectual Property Pledge Agreement between Novelis Switzerland SA and the
Term Loan Collateral Agent.
          “Term Loan Administrative Agent” has the meaning assigned to that term
in the preamble to this Agreement.
          “Term Loan Agents” has the meaning assigned to that term in the
preamble to this Agreement.
          “Term Loan Agreement” has the meaning assigned to that term in the
recitals to this Agreement.
          “Term Loan Claimholder” means, at any relevant time, the holders of
any Term Loan Obligations at that time, including the Term Loan Lenders and the
agents under the Term Loan Documents and any Term Loan Qualified Counterparty
and any receiver under the Term Loan Documents.
          “Term Loan Collateral Agent” has the meaning assigned to that term in
the preamble to this Agreement.
          “Term Loan Default” means an “Event of Default” (as defined in any of
the Term Loan Documents), which is no longer subject to any applicable cure or
notice period.
          “Term Loan Documents” means the Term Loan Agreement, the Term Loan
Mortgages and the other “Loan Documents” (as defined in the Term Loan Agreement)
and each of the other agreements, documents and instruments providing for or
evidencing any other Term Loan Obligation, and any other document or instrument
executed or delivered at any time in
 
 

15



--------------------------------------------------------------------------------



 



connection with any Term Loan Obligations, including any intercreditor or
joinder agreement among holders of Term Loan Obligations to the extent such are
effective at the relevant time, as each may be Modified or Refinanced from time
to time in whole or in part (whether with the Term Loan Agents and Term Loan
Lenders or other agents and lenders or otherwise), in each case in accordance
with the provisions of this Agreement.
          “Term Loan General Intangibles” means all General Intangibles which
are not Revolving Credit General Intangibles.
          “Term Loan Lenders” means the banks, financial institutions and other
entities from time to time party to the Term Loan Agreement as lenders.
          “Term Loan Lien” means a Lien granted by a security document to the
Term Loan Agent, at any time, upon any property of any Borrower, Holdings or any
other Guarantor to secure Term Loan Obligations.
          “Term Loan Mortgages” means a collective reference to each mortgage,
deed of trust and other document or instrument under which any Lien on Real
Property owned or leased by any Grantor is granted to secure any Term Loan
Obligations or (except for this Agreement) under which rights or remedies with
respect to any such Liens are governed.
          “Term Loan Obligations” means, (a) all obligations of the Canadian
Borrower, the U.S. Borrower and the other Grantors from time to time arising
under or in respect of the due and punctual payment of (i) the principal of and
premium, if any, and interest (including interest accruing (and interest that
would have accrued but for such proceeding) during the pendency of any
Insolvency or Liquidation Proceeding, regardless of whether allowed or allowable
in such proceeding) on the loans under the Term Loan Credit Agreement, when and
as due, whether at maturity, by acceleration, upon one or more dates set for
prepayment or otherwise, (ii) each payment required to be made by the Canadian
Borrower, the U.S. Borrower and the other Grantors under the Term Loan Credit
Agreement in respect of any letter of credit, when and as due, including
payments in respect of reimbursement obligations with respect to drawings under
letter of credit, interest thereon and obligations to provide cash collateral
with respect to letters of credit issued under the Term Loan Documents and
(iii) all other monetary obligations, including fees, costs, expenses and
indemnities, whether primary, secondary, direct, contingent, fixed or otherwise
(including monetary obligations incurred during the pendency of any Insolvency
or Liquidation Proceeding, regardless of whether allowed or allowable in such
proceeding), of the Canadian Borrower, the U.S. Borrower and the other Grantors
under the Term Loan Documents, (b) the due and punctual performance of all
covenants, agreements, obligations and liabilities of the Canadian Borrower, the
U.S. Borrower and the other Grantors under or pursuant to the Term Loan
Documents and (c) the due and punctual payment and performance of all
obligations the Grantors under each Hedging Agreement entered into by any
Grantor with any counterparty that is a Term Loan Qualified Counterparty. “Term
Loan Obligations” shall include all interest accrued or accruing (or which
would, absent commencement of an Insolvency or Liquidation Proceeding, accrue)
after commencement of an Insolvency or Liquidation Proceeding in accordance with
the rate specified in the relevant Term Loan Document whether or not the claim
for such interest is allowed as a claim in such Insolvency or Liquidation
Proceeding.
 
 

16



--------------------------------------------------------------------------------



 



          “Term Loan Priority Collateral” means all now owned or hereafter
acquired Collateral other than the Revolving Credit Priority Collateral,
including all: (a) Equipment; (b) Real Estate Assets; (c) Intellectual Property;
(d) Term Loan General Intangibles; (e) documents of title related to Equipment;
(f) Records, “supporting obligations” (as defined in Article 9 of the UCC),
commercial tort claims or other claims and causes of action, in each case, to
the extent related primarily to the foregoing; (g) Stock of Subsidiaries and
Intercompany Notes of Subsidiaries; (h) Net Cash Proceeds Accounts; and
(i) substitutions, replacements, accessions, products and proceeds (including
insurance proceeds, licenses, royalties, income, payments, claims, damages and
proceeds of suit) of any or all of the foregoing.
          “Term Loan Qualified Counterparty” means a Person that (i) is party to
a Hedging Agreement with a Grantor and (ii) at the time such Hedging Agreement
was entered into or as of the Closing Date in the case of Hedging Agreements
entered into prior to the Closing Date which remain in effect on the Closing
Date, was a lender under the Term Loan Credit Agreement or the Revolving Credit
Agreement or a Term Loan Agent or an arranger under the Term Loan Credit
Agreement, or an Affiliate of any such lender, Term Loan Agent or arranger.
          “Term Loan Security Documents” means the “Security Documents” as
defined in the Term Loan Agreement and any other agreement, document or
instrument pursuant to which a Lien is granted securing any Term Loan
Obligations or under which rights or remedies with respect to such Liens are
governed.
          “Term Loan Standstill Period” has the meaning assigned to that term in
Section 3.1(a)(1).
          “Trademarks” means, collectively, all trademarks (including service
marks and certification marks), slogans, logos, certification marks, trade
dress, internet domain names, corporate names and trade names, whether
registered or unregistered (whether statutory or common law and whether
established or registered in the United States or any other country or any
political subdivision thereof), together with any and all (i) registrations and
applications for any of the foregoing, (ii) goodwill connected with the use
thereof and symbolized thereby, (iii) rights and privileges arising under
applicable law with respect to the use of any of the foregoing, (iv) reissues,
continuations, extensions and renewals thereof and amendments thereto,
(v) income, fees, royalties, damages and payments now and hereafter due and/or
payable thereunder and with respect thereto, including damages, claims and
payments for past, present or future infringements, dilutions or other
violations thereof, (vi) rights corresponding thereto throughout the world and
(vii) rights to sue for past, present and future infringements, dilutions or
other violations thereof.
          “Trade Secrets and Other Proprietary Rights” means, collectively, all
trade secrets, proprietary information and data and databases, know-how and
processes, designs, inventions, technology and software and any other intangible
rights to the extent not covered by the definitions of Patents, Trademarks and
Copyrights; whether registered or unregistered, whether statutory or common law,
and whether established or registered in the United States or any other country
or any political subdivision thereof, together with any and all
(i) registrations and applications for the foregoing, (ii) rights and privileges
arising under applicable law with
 
 

17



--------------------------------------------------------------------------------



 



respect to the use of any of the foregoing, (iii) reissues, continuations,
extensions, renewals and divisions thereof and amendments thereto, (v) income,
fees, royalties, damages and payments now and hereafter due and/or payable
thereunder and with respect thereto, including damages, claims and payments for
past, present or future infringements or other violations thereof, (vi) rights
corresponding thereto throughout the world and (vii) rights to sue for past,
present and future infringements and other violations thereof.
          “Treasury Services Agreement” shall mean any agreement relating to
treasury, depositary and cash management services or automated clearinghouse
transfer of funds of any Grantor.
          “UCC” means the Uniform Commercial Code (or any similar or equivalent
legislation) as in effect from time to time in the State of New York or when the
context implies, the Uniform Commercial Code (or any similar or equivalent
legislation) as in effect from time to time in any other applicable
jurisdiction.
          “U.K. Borrower” has the meaning assigned to that term in the preamble
to this Agreement.
          “U.S. Borrowers” has the meaning assigned to that term in the preamble
to this Agreement.
     1.2 Terms Generally. The definitions of terms in this Agreement shall apply
equally to the singular and plural forms of the terms defined. Whenever the
context may require, any pronoun shall include the corresponding masculine,
feminine and neuter forms. The words “include”, “includes” and “including” shall
be deemed to be followed by the phrase “without limitation”. The word “will”
shall be construed to have the same meaning and effect as the word “shall”.
Unless the context requires otherwise:
          (a) any definition of or reference to any agreement, instrument or
other document herein shall be construed as referring to such agreement,
instrument or other document as Modified from time to time;
          (b) any reference herein to any Person shall be construed to include
such Person’s permitted successors and assigns;
          (c) the words “herein”, “hereof” and “hereunder”, and words of similar
import, shall be construed to refer to this Agreement in its entirety and not to
any particular provision hereof;
          (d) all references herein to Sections shall be construed to refer to
Sections of this Agreement;
          (e) all references to terms defined in the New York UCC shall have the
meaning ascribed to them therein (unless otherwise specifically defined herein);
and
 
 

18



--------------------------------------------------------------------------------



 



          (f) the words “asset” and “property” shall be construed to have the
same meaning and effect and to refer to any and all tangible and intangible
assets and properties, including cash, securities, accounts and contract rights.
          II. LIEN PRIORITIES.
     2.1 Relative Priorities. Notwithstanding the date, time, method, manner or
order of grant, attachment or perfection of any Liens securing the Term Loan
Obligations granted on the Collateral or of any Liens securing the Revolving
Credit Obligations granted on the Collateral and notwithstanding any provision
of any UCC, or any other applicable law or the Revolving Credit Loan Documents
or the Term Loan Documents or any defect or deficiencies in, or failure to
perfect, the Liens securing the Revolving Credit Obligations or Term Loan
Obligations or any other circumstance whatsoever, each Revolving Credit Agent,
on behalf of itself and the other Revolving Credit Claimholders, and each Term
Loan Agent, on behalf of itself and the other Term Loan Claimholders hereby
agrees that:
          (a) any Liens on the Revolving Credit Priority Collateral securing any
Revolving Credit Obligations, whether now or hereafter held by or on behalf of
any Revolving Credit Agent or any other Revolving Credit Claimholder or any
agent or trustee therefor, regardless of how acquired, whether by grant,
possession, statute, operation of law, subrogation or otherwise, shall be senior
in right, priority, operation, effect and all other respects to any Liens on the
Revolving Credit Priority Collateral securing any Term Loan Obligations; and
          (b) any Liens on the Term Loan Priority Collateral securing any Term
Loan Obligations, whether now or hereafter held by or on behalf of any Term Loan
Agent, any other Term Loan Claimholder or any agent or trustee therefor
regardless of how acquired, whether by grant, possession, statute, operation of
law, subrogation or otherwise, shall be senior in right, priority, operation,
effect and all other respects to any Liens on the Term Loan Priority Collateral
which may secure any Revolving Credit Obligations.
     2.2 Prohibition on Contesting Liens. Each Revolving Credit Agent, on behalf
of itself and the other Revolving Credit Claimholders, and each Term Loan Agent,
on behalf of itself and the other Term Loan Claimholders, agrees that it will
not (and hereby waives any right to) contest or support any other Person in
contesting, in any proceeding (including any Insolvency or Liquidation
Proceeding), the perfection, priority, validity or enforceability of a Lien held
by or on behalf of any of the Revolving Credit Claimholders or any of the Term
Loan Claimholders in all or any part of the Collateral, as the case may be, or
the provisions of this Agreement; provided that nothing in this Agreement shall
be construed to prevent or impair the rights of any Revolving Credit Agent or
any other Revolving Credit Claimholder, or any Term Loan Agent or any other Term
Loan Claimholder to enforce this Agreement, including the provisions of this
Agreement relating to the priority of the Liens securing the Obligations as
provided in Sections 2.1, 3.1 and 3.2.
     2.3 No New Liens. So long as the Discharge of Revolving Credit Obligations
and the Discharge of Term Loan Obligations have not occurred, whether or not any
Insolvency or Liquidation Proceeding has been commenced by or against any
Borrower or any other Grantor, each Revolving Credit Agent, on behalf of itself
and the other Revolving Credit Claimholders,
 
 

19



--------------------------------------------------------------------------------



 



and each Term Loan Agent, on behalf of itself and the other Term Loan
Claimholders, and each Grantor, agrees that each Grantor shall not, and shall
not permit any other Grantor to:
          (a) grant or permit any additional Liens on any asset or property to
secure any Term Loan Obligation unless it has granted or concurrently grants a
Lien on such asset or property to secure the Revolving Credit Obligations; or
          (b) grant or permit any additional Liens on any asset or property to
secure any Revolving Credit Obligations unless it has granted or concurrently
grants a Lien on such asset or property to secure the Term Loan Obligations.
To the extent any additional Liens are granted on any asset or property in
accordance with this Section 2.3, the priority of such additional Liens shall be
determined in accordance with Section 2.1. In addition, to the extent that the
foregoing provisions are not complied with for any reason, without limiting any
other rights and remedies available hereunder, each Revolving Credit Agent, on
behalf of itself and the other Revolving Credit Claimholders, and each Term Loan
Agent, on behalf of itself and the other Term Loan Claimholders, agrees that any
amounts received by or distributed to any of them pursuant to or as a result of
Liens granted in contravention of this Section 2.3 shall be subject to
Section 4.2.
     2.4 Similar Liens and Agreements. The parties hereto agree that it is their
intention that the Collateral securing the Revolving Credit Obligations and the
Term Loan Obligations be identical. In furtherance of the foregoing and of
Section 8.8, the parties hereto agree, subject to the other provisions of this
Agreement (including Section 5.3):
          (a) upon request by any Revolving Credit Agent or Term Loan Agent, to
cooperate in good faith (and to direct their counsel to cooperate in good faith)
from time to time in order to determine the specific items included in the
Collateral and the steps taken to perfect their respective Liens thereon and the
identity of the respective parties obligated under the Revolving Credit Loan
Documents and the Term Loan Documents; and
          (b) that the documents and agreements creating or evidencing the
Collateral for the Revolving Credit Obligations and the Term Loan Obligations
shall (subject to any deviations therefrom as may be agreed to by both the
Revolving Credit Agents and the Term Loan Agents in their sole discretion) be in
all material respects the same forms of documents other than with respect to the
nature of the Obligations secured thereunder and, to the extent relevant, the
priority of the Liens granted thereunder.
     2.5 German Real Estate. Any amounts realized by the Term Loan Claimholders
or Revolving Credit Claimholders with respect to, or allocable to, real property
interests (including fixtures and equipment attached thereto) of any German
Guarantor following an Enforcement or during an Enforcement Period, shall,
notwithstanding anything to the contrary contained herein for purposes of this
Agreement, constitute Term Loan Priority Collateral, and be payable to the Term
Loan Agents on behalf of the Term Loan Claimholders.
 
 

20



--------------------------------------------------------------------------------



 



          III. ENFORCEMENT.
     3.1 Exercise of Remedies — Restrictions on the Term Loan Agents and the
other Term Loan Claimholders.
          (a) Unless the Term Loan Agents and the Revolving Credit Agents agree
in writing otherwise, until the Discharge of Revolving Credit Obligations has
occurred, whether or not any Insolvency or Liquidation Proceeding has been
commenced by or against any Borrower or any other Grantor, the Term Loan Agents
and the other Term Loan Claimholders:
               (1) will not seek to have a trustee, receiver, liquidator or
similar official appointed for or over, attempt any action to take possession
of, or otherwise exercise or seek to exercise any rights or remedies with
respect to, any Revolving Credit Priority Collateral (including the exercise of
any right of set-off or any right under any Account Agreement (other than
Account Agreements with respect to Net Cash Proceeds Accounts), landlord waiver
or bailee’s letter or similar agreement or arrangement to which any Term Loan
Agent or any other Term Loan Claimholder is a party, to the extent relating to
Revolving Credit Priority Collateral), or institute any action or proceeding
with respect to such rights or remedies (including any action of foreclosure);
provided, however, that any of the Term Loan Agents may exercise any or all such
rights or remedies after the passage of a period of at least 180 days has
elapsed since the later of: (i) the date on which any Term Loan Agent first
declared the existence of a Term Loan Default and demanded the repayment of all
the principal amount of any Term Loan Obligations; and (ii) the date on which
any Revolving Credit Agent received notice from any Term Loan Agent of such
declarations of a Term Loan Default and of such demand for payment (the “Term
Loan Standstill Period”); provided, further, however, that notwithstanding
anything herein to the contrary, in no event shall any Term Loan Agent or any
other Term Loan Claimholder exercise any rights or remedies with respect to the
Revolving Credit Priority Collateral if, notwithstanding the expiration of the
Term Loan Standstill Period, any of the Revolving Credit Agents or any of the
other Revolving Credit Claimholders shall have commenced and be diligently
pursuing the exercise of their rights or remedies with respect to all or any
material portion of such Revolving Credit Priority Collateral (prompt notice of
such exercise to be given to the Term Loan Agents);
               (2) will not contest, protest or object to any foreclosure
proceeding or action brought by any Revolving Credit Agent or any other
Revolving Credit Claimholder or any other exercise by any Revolving Credit Agent
or any other Revolving Credit Claimholder of any rights and remedies relating to
the Revolving Credit Priority Collateral, whether under the Revolving Credit
Loan Documents or otherwise; and
               (3) subject to their rights under clause (a)(1) above and except
as may be permitted in Section 3.1(c), will not object to the forbearance by any
of the Revolving Credit Agents or any of the other Revolving Credit Claimholders
from bringing or pursuing any Enforcement;
 
 

21



--------------------------------------------------------------------------------



 



provided that, in the case of each of the foregoing clauses (1), (2) and
(3) above, the Liens (if any) granted to secure the Term Loan Obligations shall
attach to any proceeds resulting from actions taken by any Revolving Credit
Agent or any other Revolving Credit Claimholder in accordance with this
Agreement after giving effect to any application of such proceeds to the
Revolving Credit Obligations.
          (b) Until the Discharge of Revolving Credit Obligations has occurred,
whether or not any Insolvency or Liquidation Proceeding has been commenced by or
against any Borrower or any other Grantor, the Revolving Credit Agents and the
other Revolving Credit Claimholders shall have the right to enforce rights,
exercise remedies (including set-off and the right to credit bid their debt)
and, in connection therewith (including voluntary Dispositions of Revolving
Credit Priority Collateral by the respective Grantors after a Revolving Credit
Default) make determinations regarding the release, disposition, or restrictions
with respect to the Revolving Credit Priority Collateral without any
consultation with or the consent of any Term Loan Agent or any other Term Loan
Claimholder; provided, however, that the Lien (if any) securing the Term Loan
Obligations shall remain on the proceeds (other than those properly applied to
the Revolving Credit Obligations) of such Collateral released or disposed of
subject to the relative priorities described in Section 2. In exercising rights
and remedies with respect to the Revolving Credit Priority Collateral, the
Revolving Credit Agents and the other Revolving Credit Claimholders may enforce
the provisions of the Revolving Credit Loan Documents and exercise remedies
thereunder, all in such order and in such manner as they may determine in the
exercise of their sole discretion. Such exercise and enforcement shall include
the rights of an agent appointed by them to sell or otherwise dispose of the
Revolving Credit Priority Collateral upon foreclosure, to incur expenses in
connection with such sale or disposition, and to exercise all the rights and
remedies of a secured creditor under the UCC (or any similar or equivalent
legislation of any applicable jurisdiction outside the United States) and of a
secured creditor under the Bankruptcy Laws of any applicable jurisdiction.
          (c) Notwithstanding the foregoing, any of the Term Loan Agents and any
of the other Term Loan Claimholders may:
               (1) file a claim or statement of interest with respect to the
Term Loan Obligations; provided that an Insolvency or Liquidation Proceeding has
been commenced by or against any Borrower or any other Grantor;
               (2) take any action (not adverse to the priority status of the
Liens on the Revolving Credit Priority Collateral securing the Revolving Credit
Obligations, or the rights of any of the Revolving Credit Agents or any of the
other Revolving Credit Claimholders to exercise rights or remedies in respect
thereof) in order to create, perfect, preserve or protect its Lien on any of the
Collateral, including exercising rights solely with respect to Term Loan
Priority Collateral pursuant to rights provided under landlord waivers or
bailee’s letters or similar agreements or arrangements;
               (3) file any necessary responsive or defensive pleadings in
opposition to any motion, claim, adversary proceeding or other pleading made by
any Person objecting to or otherwise seeking the disallowance of the claims of
the Term Loan
 
 

22



--------------------------------------------------------------------------------



 



Claimholders, including any claims secured by the Revolving Credit Priority
Collateral, if any, in each case in accordance with the terms of this Agreement;
               (4) file any pleadings, objections, motions or agreements which
assert rights or interests available to unsecured creditors of the Grantors
arising under either any Insolvency or Liquidation Proceeding or applicable
non-bankruptcy law, in each case not inconsistent with the terms of this
Agreement;
               (5) vote on any plan of reorganization, file any proof of claim,
make other filings and make any arguments and motions that are, in each case, in
accordance with the terms of this Agreement, with respect to the Term Loan
Obligations and/or the Term Loan Priority Collateral;
               (6) exercise any of its rights or remedies with respect to any of
the Revolving Credit Priority Collateral after the termination of the Term Loan
Standstill Period to the extent permitted by Section 3.1(a)(1); and
               (7) make a cash bid on all or any portion of the Revolving Credit
Priority Collateral in any foreclosure proceeding or action.
Each Term Loan Agent, on behalf of itself and the other Term Loan Claimholders,
agrees that it will not take or receive any Revolving Credit Priority Collateral
or any proceeds of such Revolving Credit Priority Collateral in connection with
the exercise of any right or remedy (including set-off) with respect to any such
Revolving Credit Priority Collateral in its capacity as a creditor in violation
of this Agreement. Without limiting the generality of the foregoing, unless and
until the Discharge of Revolving Credit Obligations has occurred, except as
expressly provided in Sections 3.1(a), 6.3(c)(1) and this Section 3.1(c), the
sole right of the Term Loan Agents and the other Term Loan Claimholders with
respect to the Revolving Credit Priority Collateral is to hold a Lien (if any)
on such Revolving Credit Priority Collateral pursuant to the respective Term
Loan Documents for the period and to the extent granted therein and to receive a
share of the proceeds thereof, if any, after the Discharge of Revolving Credit
Obligations has occurred.
          (d) Subject to Sections 3.1(a), 3.1(c) and 6.3(c)(1):
               (1) each Term Loan Agent, on behalf of itself and the other Term
Loan Claimholders, agrees that it will not take any action that would hinder any
exercise of remedies under the Revolving Credit Loan Documents (other than with
respect to Term Loan Priority Collateral) or under the Revolving Credit Loan
Documents with respect to the Revolving Credit Priority Collateral or that is
otherwise prohibited hereunder, including any sale, lease, exchange, transfer or
other disposition of the Revolving Credit Priority Collateral, whether by
foreclosure or otherwise;
               (2) each Term Loan Agent, on behalf of itself and the other Term
Loan Claimholders, hereby waives any and all rights such Term Loan Agent and the
respective other Term Loan Claimholders, as applicable, may at any time have as
a junior lien creditor or otherwise to object to the manner in which any
Revolving Credit Agent or
 
 

23



--------------------------------------------------------------------------------



 



any other Revolving Credit Claimholders seek to enforce or collect the Revolving
Credit Obligations or the Liens securing the Revolving Credit Priority
Collateral if such enforcement or collection is undertaken in accordance with
this Agreement, regardless of whether any action or failure to act by or on
behalf of any Revolving Credit Agent or any other Revolving Credit Claimholders
is adverse to the interest of the Term Loan Claimholders; and
               (3) each Term Loan Agent hereby acknowledges and agrees that no
covenant, agreement or restriction contained in any Term Loan Document shall be
deemed to restrict in any way the rights and remedies of any Revolving Credit
Agent or any other Revolving Credit Claimholder with respect to the enforcement
of the Liens on the Revolving Credit Priority Collateral as set forth in this
Agreement and the Revolving Credit Loan Documents.
          (e) Except as otherwise specifically set forth in Sections 3.1(a),
3.1(d) and 3.5, the Term Loan Agents and the other Term Loan Claimholders may
exercise rights and remedies as unsecured creditors against any Borrower or any
other Grantor that has guaranteed or granted Liens to secure the Term Loan
Obligations, and the Term Loan Agents and the other Term Loan Claimholders may
exercise rights and remedies with respect to the Collateral, in each case, in
accordance with the terms of this Agreement, the Term Loan Documents and
applicable law; provided, however, that in the event that any Term Loan Agent or
any other Term Loan Claimholder becomes a judgment Lien creditor in respect of
Revolving Credit Priority Collateral as a result of its enforcement of its
rights as an unsecured creditor with respect to the Term Loan Obligations, such
judgment Lien shall be subject to the terms of this Agreement for all purposes
(including in relation to the Revolving Credit Priority Collateral) as the other
Liens securing the Term Loan Obligations are subject to this Agreement.
          (f) Nothing in this Agreement shall prohibit the receipt by any Term
Loan Agent or any other Term Loan Claimholder of the required payments of
interest, principal and other amounts owed in respect of its Term Loan
Obligations, so long as such receipt is not the direct or indirect result of the
exercise by any Term Loan Agent or any other Term Loan Claimholder of rights or
remedies as a secured creditor in respect of the Revolving Credit Priority
Collateral (including set-off) or enforcement in contravention of this Agreement
of any Lien held by any of them. Nothing in this Agreement impairs or otherwise
adversely affects, as between the Grantors and the Revolving Credit
Claimholders, any rights or remedies the Revolving Credit Agents or the other
Revolving Credit Claimholders may have against the Grantors under the Revolving
Credit Loan Documents.
     3.2 Exercise of Remedies — Restrictions on the Revolving Credit Agents and
the other Revolving Credit Claimholders.
          (a) Unless the Term Loan Agents and the Revolving Credit Agents agree
in writing otherwise, until the Discharge of Term Loan Obligations has occurred,
whether or not any Insolvency or Liquidation Proceeding has been commenced by or
against any Borrower or any other Grantor, the Revolving Credit Agents and the
other Revolving Credit Claimholders:
 
 

24



--------------------------------------------------------------------------------



 



          (1) will not seek to have a trustee, receiver, liquidator or similar
official appointed for or over, attempt any action to take possession of, or
otherwise exercise or seek to exercise any rights or remedies with respect to,
any Term Loan Priority Collateral (including the exercise of any right of
set-off or any right under any Account Agreement with respect to Net Cash
Proceeds Accounts, landlord waiver or bailee’s letter or similar agreement or
arrangement to which any Revolving Credit Agent or any other Revolving Credit
Claimholder is a party, to the extent relating to Term Loan Priority
Collateral), or institute any action or proceeding with respect to such rights
or remedies (including any action of foreclosure); provided, however, that any
of the Revolving Credit Agents may exercise the rights provided for in
Section 3.3 (with respect to any Access Period) and Section 3.4 and may exercise
any or all such rights or remedies after the passage of a period of at least
180 days has elapsed since the later of: (i) the date on which any Revolving
Credit Agent first declared the existence of any Revolving Credit Default and
demanded the repayment of all the principal amount of any Revolving Credit
Obligations; and (ii) the date on which any Term Loan Agent received notice from
any Revolving Credit Agent of such declarations of a Revolving Credit Default
and of such demand for payment (the “Revolving Credit Standstill Period”);
provided, further, however, that notwithstanding anything herein to the
contrary, in no event shall any Revolving Credit Agent or any other Revolving
Credit Claimholder exercise any rights or remedies (other than those under
Section 3.3) with respect to the Term Loan Priority Collateral if,
notwithstanding the expiration of the Revolving Credit Standstill Period, any of
the Term Loan Agents or any of the other Term Loan Claimholders shall have
commenced and be diligently pursuing the exercise of their rights or remedies
with respect to all or any material portion of such Term Loan Priority
Collateral (prompt notice of such exercise to be given to the Revolving Credit
Agents);
          (2) will not contest, protest or object to any foreclosure proceeding
or action brought by any Term Loan Agent or any other Term Loan Claimholder or
any other exercise by any Term Loan Agent or any other Term Loan Claimholder of
any rights and remedies relating to the Term Loan Priority Collateral, whether
under the Term Loan Documents or otherwise; and
          (3) subject to their rights under clause (a)(1) above and except as
may be permitted in Section 3.2(c), will not object to the forbearance by any of
the Term Loan Agents or any of the other Term Loan Claimholders from bringing or
pursuing any Enforcement;
provided that in the case of each of the foregoing clauses (1), (2) and
(3) above, the Liens (if any) granted to secure the Revolving Credit Obligations
shall attach to any proceeds resulting from actions taken by any Term Loan Agent
or any other Term Loan Claimholder in accordance with this Agreement after
giving effect to any application of such proceeds to the Term Loan Obligations.
          (b) Until the Discharge of Term Loan Obligations has occurred, whether
or not any Insolvency or Liquidation Proceeding has been commenced by or against
any Borrower or any other Grantor, the Term Loan Agents and the other Term Loan
Claimholders shall have the right to enforce rights, exercise remedies
(including set-off and the right to credit bid their
 
 

25



--------------------------------------------------------------------------------



 



debt) and make, in connection therewith (including voluntary Dispositions of
Term Loan Priority Collateral by the respective Grantors after a Term Loan
Default) determinations regarding the release, disposition, or restrictions with
respect to the Term Loan Priority Collateral without any consultation with or
the consent of any Revolving Credit Agent or any other Revolving Credit
Claimholder; provided, however, that the Lien (if any) securing the Revolving
Credit Obligations shall remain on the proceeds (other than those properly
applied to the Term Loan Obligations) of such Collateral released or disposed of
subject to the relative priorities described in Section 2. In exercising rights
and remedies with respect to the Term Loan Priority Collateral, the Term Loan
Agents and the other Term Loan Claimholders may enforce the provisions of the
Term Loan Documents and exercise remedies thereunder, all in such order and in
such manner as they may determine in the exercise of their sole discretion. Such
exercise and enforcement shall include the rights of an agent appointed by them
to sell or otherwise dispose of the Term Loan Priority Collateral upon
foreclosure, to incur expenses in connection with such sale or disposition, and
to exercise all the rights and remedies of a secured creditor under the UCC (or
any similar or equivalent legislation of any applicable jurisdiction outside the
United States) and of a secured creditor under the Bankruptcy Laws of any
applicable jurisdiction.
          (c) Notwithstanding the foregoing, any of the Revolving Credit Agents
and any of the other Revolving Credit Claimholders may:
               (1) file a claim or statement of interest with respect to the
Revolving Credit Obligations; provided that an Insolvency or Liquidation
Proceeding has been commenced by or against any Borrower or any other Grantor;
               (2) take any action (not adverse to the priority status of the
Liens on the Term Loan Priority Collateral securing the Term Loan Obligations,
or the rights of any of the Term Loan Agents or any of the other Term Loan
Claimholders to exercise rights or remedies in respect thereof) in order to
create, perfect, preserve or protect its Lien on any of the Collateral,
including exercising rights solely with respect to Revolving Credit Priority
Collateral pursuant to rights provided under landlord waivers or bailee’s
letters or similar agreements or arrangements;
               (3) file any necessary responsive or defensive pleadings in
opposition to any motion, claim, adversary proceeding or other pleading made by
any Person objecting to or otherwise seeking the disallowance of the claims of
the Revolving Credit Claimholders, including any claims secured by the Term Loan
Priority Collateral, if any, in each case in accordance with the terms of this
Agreement;
               (4) file any pleadings, objections, motions or agreements which
assert rights or interests available to unsecured creditors of the Grantors
arising under either any Insolvency or Liquidation Proceeding or applicable
non-bankruptcy law, in each case not inconsistent with the terms of this
Agreement;
               (5) vote on any plan of reorganization, file any proof of claim,
make other filings and make any arguments and motions that are, in each case, in
accordance with the terms of this Agreement, with respect to the Revolving
Credit Obligations and/or the Revolving Credit Priority Collateral;
 
 

26



--------------------------------------------------------------------------------



 



               (6) exercise any of its rights or remedies with respect to any of
the Collateral after the termination of the Revolving Credit Standstill Period,
to the extent permitted by Section 3.2(a)(1); and
               (7) make a cash bid on all or any portion of the Term Loan
Priority Collateral in any foreclosure proceeding or action.
Each Revolving Credit Agent, on behalf of itself and the other Revolving Credit
Claimholders, agrees that it will not take or receive any Term Loan Priority
Collateral or any proceeds of such Term Loan Priority Collateral in connection
with the exercise of any right or remedy (including set-off) with respect to any
such Term Loan Priority Collateral in its capacity as a creditor in violation of
this Agreement. Without limiting the generality of the foregoing, unless and
until the Discharge of Term Loan Obligations has occurred, except as expressly
provided in Sections 3.2(a), 3.3, 6.3(c)(2) and this Section 3.2(c), the sole
right of the Revolving Credit Agents and the other Revolving Credit Claimholders
with respect to the Term Loan Priority Collateral is to hold a Lien (if any) on
such Term Loan Priority Collateral pursuant to the respective Revolving Credit
Loan Documents for the period and to the extent granted therein and to receive a
share of the proceeds thereof, if any, after the Discharge of Term Loan
Obligations has occurred.
          (d) Subject to Sections 3.2(a), 3.2(c), 3.3 and 6.3(c)(2):
               (1) each Revolving Credit Agent, on behalf of itself and the
other Revolving Credit Claimholders, agrees that it will not take any action
that would hinder any exercise of remedies under the Term Loan Documents (other
than with respect to Revolving Credit Priority Collateral) or under the Term
Loan Documents with respect to the Term Loan Priority Collateral or that is
otherwise prohibited hereunder, including any sale, lease, exchange, transfer or
other disposition of the Term Loan Priority Collateral, whether by foreclosure
or otherwise;
               (2) each Revolving Credit Agent, on behalf of itself and the
other Revolving Credit Claimholders, hereby waives any and all rights such
Revolving Credit Agent and the respective other Revolving Credit Claimholders,
as applicable, may at any time have as a junior lien creditor or otherwise to
object to the manner in which any Term Loan Agent or any other Term Loan
Claimholder seeks to enforce or collect the Term Loan Obligations or the Liens
securing the Term Loan Priority Collateral if such enforcement or collection is
undertaken in accordance with this Agreement, regardless of whether any action
or failure to act by or on behalf of any Term Loan Agent or any other Term Loan
Claimholders is adverse to the interest of the Revolving Credit Claimholders;
and
               (3) each Revolving Credit Agent hereby acknowledges and agrees
that no covenant, agreement or restriction contained in any Revolving Credit
Loan Document, shall be deemed to restrict in any way the rights and remedies of
any Term Loan Agent or any other Term Loan Claimholder with respect to the
enforcement of its Liens on the Term Loan Priority Collateral as set forth in
this Agreement and the Term Loan Documents.
 
 

27



--------------------------------------------------------------------------------



 



          (e) Except as otherwise specifically set forth in Sections 3.2(a),
3.2(d) and 3.5, the Revolving Credit Agents and the other Revolving Credit
Claimholders may exercise rights and remedies as unsecured creditors against any
Borrower or any other Grantor that has guaranteed or granted Liens to secure the
Revolving Credit Obligations and the Revolving Credit Agents and the other
Revolving Credit Claimholders may exercise rights and remedies with respect to
the Collateral, in each case, in accordance with the terms of this Agreement,
the Revolving Credit Loan Documents and applicable law; provided, however, that
in the event that any Revolving Credit Agent or any other Revolving Credit
Claimholder becomes a judgment Lien creditor in respect of Term Loan Priority
Collateral as a result of its enforcement of its rights as an unsecured creditor
with respect to the Revolving Credit Obligations, such judgment Lien shall be
subject to the terms of this Agreement for all purposes (including in relation
to the Term Loan Priority Collateral) as the other Liens securing the Revolving
Credit Obligations are subject to this Agreement.
          (f) Nothing in this Agreement shall prohibit the receipt by any
Revolving Credit Agent or any other Revolving Credit Claimholder of the required
payments of interest, principal and other amounts owed in respect of the
Revolving Credit Obligations, so long as such receipt is not the direct or
indirect result of the exercise by any Revolving Credit Agent or any other
Revolving Credit Claimholder of rights or remedies as a secured creditor in
respect of the Term Loan Priority Collateral (including set-off) or enforcement
in contravention of this Agreement of any Lien held by any of them. Nothing in
this Agreement impairs or otherwise adversely affects, as between the Grantors
and the Term Loan Claimholders, any rights or remedies the Term Loan Agents or
the other Term Loan Claimholders may have against the Grantors under the Term
Loan Documents.
     3.3 Exercise of Remedies — Collateral Access Rights.
          (a) The Revolving Credit Agents and the Term Loan Agents agree not to
commence Enforcement until the earlier of (i) the date on which an Enforcement
Notice has been given to any Term Loan Agent by any Revolving Credit Agent or
any Revolving Credit Agent by any Term Loan Agent, as the case may be, and
(ii) the date on which any Insolvency or Liquidation Proceeding is commenced by
or against any Grantor. Subject to the provisions of Sections 3.1 and 3.2 above,
any of the Revolving Credit Agents and any of the Term Loan Agents may, to the
extent permitted by applicable law, join in any judicial proceedings commenced
by the other Person to enforce Liens on the Collateral, provided that no such
Revolving Credit Agents or Term Loan Agents, nor any other Revolving Credit
Claimholders or Term Loan Claimholders, as the case may be, shall interfere with
the Enforcement actions of the other with respect to Collateral in which such
party or its Revolving Credit Agent or Term Loan Agent, as the case may be, has
the benefit of the priority Lien in accordance herewith.
          (b) If any of the Term Loan Agents or any of the other Term Loan
Claimholders or any of their respective agents or representatives, or any third
party pursuant to any Enforcement undertaken by any of the Term Loan Agents or
any of the other Term Loan Claimholders, as applicable, or any receiver, shall
obtain possession or physical control of any of the Mortgaged Premises, the Term
Loan Agents shall promptly notify the Revolving Credit Agents of that fact and
the Revolving Credit Agents shall, within 10 Business Days thereafter, notify
the Term Loan Agents and, if applicable, any such third party (at such address
to be
 
 

28



--------------------------------------------------------------------------------



 



provided by the Term Loan Agents, as applicable, in connection with the
applicable Enforcement), as to whether the Revolving Credit Agents desire to
exercise access rights under this Agreement, at which time the parties shall
confer in good faith to coordinate with respect to the Revolving Credit Agents’
exercise of such access rights. Access rights may apply to differing parcels of
Mortgaged Premises at differing times (i.e. the Revolving Credit Agents may
obtain possession of one plant at a different time than it obtains possession of
other properties), in which case, a differing Access Period may apply to each
such property.
          (c) Upon delivery of notice to the Term Loan Agents as provided in
Section 3.3(b), the Access Period shall commence for the subject parcel of
Mortgaged Premises. During the Access Period, the Revolving Credit Agents and
their respective agents, representatives and designees shall have a
non-exclusive right to have access to, and a rent free right to use, the Term
Loan Priority Collateral for the purpose of arranging for and effecting the sale
or disposition of Revolving Credit Priority Collateral, including the
production, completion, packaging and other preparation of such Revolving Credit
Priority Collateral for sale or disposition. During any such Access Period, the
Revolving Credit Agents and their respective agents, representatives and
designees, may continue to operate, service, maintain, process and sell the
Revolving Credit Priority Collateral, as well as to engage in bulk sales of
Revolving Credit Priority Collateral. Each Revolving Credit Agent shall take
proper care of any Term Loan Priority Collateral that is used by it during the
Access Period and repair and replace any damage (ordinary wear-and-tear
excepted) caused by it or its agents, representatives or designees and comply
with all applicable laws in connection with its use or occupancy of the Term
Loan Priority Collateral. The Revolving Credit Agents and the other Revolving
Credit Claimholders shall indemnify and hold harmless the Term Loan Agents and
the other Term Loan Claimholders for any injury or damage to Persons or property
caused by the acts or omissions of Persons under the control of any of the
Revolving Credit Agents or any other Revolving Credit Claimholders. The
Revolving Credit Agents and the Term Loan Agents shall cooperate and use
reasonable efforts to ensure that their activities during the Access Period as
described above do not interfere materially with the activities of the other as
described above, including the right of the Term Loan Agents to commence
foreclosure of the Term Loan Mortgages or to show the Term Loan Priority
Collateral to prospective purchasers and to ready the Term Loan Priority
Collateral for sale.
          (d) If any order or injunction is issued or stay is granted or
otherwise comes into force which prohibits the Revolving Credit Agents from
exercising any of their rights hereunder, then at the Revolving Credit Agents’
option, the Access Period granted under this Section 3.3 shall be stayed during
the period of such prohibition and shall continue thereafter for the number of
days remaining as required under this Section 3.3. If any Term Loan Agent shall
foreclose or otherwise sell any of the Term Loan Priority Collateral, such
Person will notify the buyer thereof of the existence of this Agreement and that
the buyer is acquiring such Term Loan Priority Collateral subject to the terms
of this Agreement.
          (e) The Grantors hereby agree with the Term Loan Agents that the
Revolving Credit Agents shall have access, during the Access Period, as
described herein and each such Grantor that owns any of the Mortgaged Premises
grants a non-exclusive easement in gross over its property to permit the uses by
Revolving Credit Agents, contemplated by this Section 3.3. Each Term Loan Agent
consents to such easement.
 
 

29



--------------------------------------------------------------------------------



 



     3.4 Exercise of Remedies — Intellectual Property Rights/Access to
Information/Use of Equipment.
          (a) Each Term Loan Agent hereby grants (to the full extent of its
rights and interests) to each Revolving Credit Agent and its agents,
representatives and designees a royalty free, rent free license and lease to use
all of the Term Loan Priority Collateral (exclusive of Intellectual Property but
including any computer or other data processing Equipment), to collect all
Accounts or amounts owing under Instruments or Chattel Paper, to copy, use or
preserve any and all information relating to any of the Collateral, and to
complete the manufacture, packaging and sale of Inventory; provided, however,
that the royalty free, rent free license and lease granted in clause (a) with
respect to Equipment shall immediately expire upon the sale, lease, transfer or
other disposition of such Equipment; provided, further, that the Term Loan
Agents shall provide the Revolving Credit Agent with at least ten (10) days’
notice prior to such sale, lease, transfer or disposition.
          (b) Each Term Loan Agent hereby grants (to the full extent of its
rights and interests) each Revolving Credit Agent and its agents,
representatives and designees, solely during the Enforcement Period, (i) a
nonexclusive, royalty free, worldwide license or sublicense (subject to the
terms of the underlying license) (which will be binding on any successor or
assignee of the Intellectual Property) to use all of the Term Loan Priority
Collateral constituting Intellectual Property solely to the extent necessary to
collect all Accounts or amounts owing under Instruments or Chattel Paper and to
complete the manufacture, packaging and sale of Inventory and (ii) a
nonexclusive, royalty free, worldwide license or sublicense (subject to the
terms of the underlying license) (which will be binding on any successor or
assignee of the Intellectual Property) to use any and all Term Loan Priority
Collateral constituting Intellectual Property in connection with its
Enforcement; provided, however, that each Revolving Credit Agent, during the
term of the above licenses, shall use any Trademarks of such licensed
Intellectual Property solely in connection with (x) goods or services which the
Revolving Credit Agents in good faith reasonably believe to be in all material
respects of at least the same level of quality offered by, and in a manner in
which the Revolving Credit Agents in good faith reasonably believe to be in all
material respects consistent with the practices of, the relevant Grantors as of
the date of the Enforcement Notice or (y) the disposition of damaged, obsolete
or second-quality goods which dispositions the Revolving Credit Agents in good
faith reasonably believe will not materially diminish the distinctiveness and
quality characteristics associated with such Intellectual Property or the
validity thereof (it being understood and agreed that each Revolving Credit
Agent and its agents, representatives and designees shall comply in all material
respects with all laws pertaining to its use of Intellectual Property described
hereunder, including notice requirements).
     3.4 Exercise of Remedies — Set Off and Tracing of and Priorities in
Proceeds. Each Term Loan Agent, for itself and on behalf of the other Term Loan
Claimholders, acknowledges and agrees that, to the extent any such Person
exercises its rights of set-off against any Grantors’ Deposit Accounts,
Securities Accounts or other assets, the amount of such set-off shall be deemed
to be the Revolving Credit Priority Collateral to be held and distributed
pursuant to Section 4.3; provided that the foregoing shall not apply to any
set-off by any such Person against any Term Loan Priority Collateral (including
proceeds thereof and amounts in any Net Cash Proceeds Accounts) to the extent
applied to payment of Term Loan Obligations. Each Term
 
 

30



--------------------------------------------------------------------------------



 



Loan Agent, for itself and on behalf of the other Term Loan Claimholders agrees
that prior to an issuance of an Enforcement Notice all funds deposited under
Account Agreements (excluding funds in Net Cash Proceeds Accounts) and then
applied to the Revolving Credit Obligations shall be treated as Revolving Credit
Priority Collateral and, unless any Revolving Credit Agent has actual knowledge
to the contrary, any claim that payments made to any Revolving Credit Agent
through the bank accounts that are subject to Account Agreements (other than
Account Agreements with respect to Net Cash Proceeds Accounts) are proceeds of
or otherwise constitute Term Loan Priority Collateral, are waived. Prior to an
issuance of an Enforcement Notice, any proceeds of Collateral, whether or not
deposited under Account Agreements, which are used by any Grantor to acquire
other property (excluding property held pursuant to an Account Agreement) that
is Collateral shall not (as among the Revolving Credit Agents, the Term Loan
Agents and the various other Claimholders) be treated as proceeds of Collateral
for purposes of determining the relative priorities in the Collateral which was
so acquired. After an issuance of an Enforcement Notice, the Revolving Credit
Agents, the Term Loan Agents and the other Claimholders shall cooperate in good
faith to identify the proceeds of the Revolving Credit Priority Collateral and
the Term Loan Priority Collateral, as the case may be (it being agreed that
after an issuance of an Enforcement Notice, unless any Revolving Credit Agent
has actual knowledge to the contrary, all funds deposited under Account
Agreements (other than funds deposited in Net Cash Proceeds Accounts) and then
applied to the Revolving Credit Obligations shall be presumed to be Revolving
Credit Priority Collateral (a presumption that can be rebutted by the Term Loan
Agents); provided, however, that no Revolving Credit Agent, Term Loan Agent or
other Claimholder shall be liable or in any way responsible for any claims or
damages from conversion of the Revolving Credit Priority Collateral or Term Loan
Priority Collateral, as the case may be (it being understood and agreed that
(i) the only obligation of any Revolving Credit Agent or other Revolving Credit
Claimholder is to pay over to the Term Loan Agents, in the same form as
received, with any necessary endorsements, all proceeds that such Revolving
Credit Agent or other Revolving Credit Claimholder received that have been
identified as proceeds of the Term Loan Priority Collateral and, until such
time, such proceeds will be held in trust for the Term Loan Agents and (ii) the
only obligation of any Term Loan Agent or other Term Loan Claimholder is to pay
over to the Revolving Credit Agents, in the same form as received, with any
necessary endorsements, all proceeds that such Term Loan Agent or other Term
Loan Claimholder received that have been identified as proceeds of the Revolving
Credit Priority Collateral. Any of the Revolving Credit Agents and any of the
Term Loan Agents may request from the other an accounting of the identification
of the proceeds of Collateral (and the Revolving Credit Agents and the Term Loan
Agents, as the case may be, upon which such request is made shall deliver such
accounting reasonably promptly after such request is made) and, until such time,
such proceeds will be held in trust for the Revolving Credit Agents.
          IV. PAYMENTS.
     4.1 Application of Proceeds.
          (a) So long as the Discharge of Revolving Credit Obligations has not
occurred, whether or not any Insolvency or Liquidation Proceeding has been
commenced by or against any Borrower or any other Grantor, all Revolving Credit
Priority Collateral or proceeds thereof received in connection with the sale or
other disposition of, or collection on, such Revolving Credit Priority
Collateral upon the exercise of remedies by (x) any of the Revolving
 
 

31



--------------------------------------------------------------------------------



 



Credit Agents or any other Revolving Credit Claimholders, shall be applied by
the Revolving Credit Agents to the Revolving Credit Obligations in such order as
specified in the relevant Revolving Credit Loan Documents or (y) any of the Term
Loan Agents or any other Term Loan Claimholders in accordance with this
Agreement shall be segregated and held in trust for and on behalf of and
forthwith paid over to the Revolving Credit Agents for the benefit of the
Revolving Credit Claimholders in the same form as received, with any necessary
endorsements. Upon the Discharge of Revolving Credit Obligations, the Revolving
Credit Agents shall deliver to the Term Loan Agents any Collateral and proceeds
of Collateral held by any Revolving Credit Agents in the same form as received,
with any necessary endorsements or as a court of competent jurisdiction may
otherwise direct, to be applied by the Term Loan Agents in such order as
specified in the relevant Term Loan Documents.
          (b) So long as the Discharge of Term Loan Obligations has not
occurred, whether or not any Insolvency or Liquidation Proceeding has been
commenced by or against any Borrower or any other Grantor, all Term Loan
Priority Collateral or proceeds thereof received in connection with the sale or
other disposition of, or collection on, such Term Loan Priority Collateral upon
the exercise of remedies by (x) any of the Term Loan Agents or any other Term
Loan Claimholders, shall be applied by the Term Loan Agents to the Term Loan
Obligations in such order as specified in the other relevant Term Loan Documents
or (y) any of the Revolving Credit Agents or any other Revolving Credit
Claimholders in accordance with this Agreement shall be segregated and held in
trust for and on behalf of and forthwith paid over to the Term Loan Agents for
the benefit of the Term Loan Claimholders in the same form as received, with any
necessary endorsements. Upon the Discharge of Term Loan Obligations, the Term
Loan Agents shall deliver to the Revolving Credit Agents any Collateral and
proceeds of Collateral held by any Term Loan Agents in the same form as
received, with any necessary endorsements or as a court of competent
jurisdiction may otherwise direct, to be applied by the Revolving Credit Agents
in such order as specified in the relevant Revolving Credit Loan Documents.
          (c) Any amounts realized by the Revolving Credit Claimholders from
real property interests of German Subsidiaries as provided in Section 2.5 shall
be held in trust for and on behalf of and forthwith paid over to the Term Loan
Agents in the same form as received, with any necessary endorsements.
     4.2 Payments Over in Violation of Agreement. Unless and until both the
Discharge of Revolving Credit Obligations and the Discharge of Term Loan
Obligations have occurred, whether or not any Insolvency or Liquidation
Proceeding has been commenced by or against any Borrower or any other Grantor,
any Collateral or proceeds thereof (including assets or proceeds subject to
Liens referred to in the final sentence of Section 2.3) received by any
Revolving Credit Agent, any Term Loan Agent or any other Claimholder in
connection with the exercise of any right or remedy (including set-off) relating
to the Collateral in contravention of this Agreement shall be segregated and
held in trust for and on behalf of and forthwith paid over to the Revolving
Credit Agents or the Term Loan Agents, as appropriate, in the same form as
received, with any necessary endorsements or as a court of competent
jurisdiction may otherwise direct. Each of the Revolving Credit Agents is hereby
authorized to make any such endorsements as agent for the Term Loan Agents and
each of the Term Loan Agents is hereby authorized to make any such endorsements
as agent for the Revolving Credit Agents. Each of the foregoing
 
 

32



--------------------------------------------------------------------------------



 



authorizations is coupled with an interest and is irrevocable until both the
Discharge of Revolving Credit Obligations and Discharge of Term Loan Obligations
have occurred.
     4.3 Application of Payments. Subject to the other terms of this Agreement
(a) all payments received by any Revolving Credit Agent or any other Revolving
Credit Claimholder may be applied, reversed and reapplied, in whole or in part,
to the Revolving Credit Obligations to the extent provided for in the Revolving
Credit Loan Documents; and (b) all payments received by any Term Loan Agent or
any other Term Loan Claimholder may be applied, reversed and reapplied, in whole
or in part, to the Term Loan Obligations to the extent provided for in the Term
Loan Documents.
          V. OTHER AGREEMENTS.
     5.1 Releases.
          (a) (i) If in connection with the exercise of by any Revolving Credit
Agent of remedies in respect of any Collateral as provided for in Section 3.1,
any Revolving Credit Agent, for itself and/or on behalf of any of the other
Revolving Credit Claimholders, releases its Liens on any part of the Revolving
Credit Priority Collateral, then the Liens, if any, of the Term Loan Agents and
the other Term Loan Claimholders on the Collateral sold or disposed of in
connection with such exercise, shall be automatically, unconditionally and
simultaneously released. Each Term Loan Agent, for itself and on behalf of the
other Term Loan Claimholders, shall promptly execute and deliver to the
Revolving Credit Agents such termination statements, releases and other
documents as the Revolving Credit Agents may request to effectively confirm such
release.
          (ii) If in connection with the exercise by any Term Loan Agent of
remedies in respect of any Collateral as provided for in Section 3.2, any Term
Loan Agent, for itself and/or on behalf of any of the other Term Loan
Claimholders, releases all of its Liens on any part of the Term Loan Priority
Collateral, then the Liens, if any, of the Revolving Credit Agents and the other
Revolving Credit Claimholders on the Priority Collateral sold or disposed of in
connection with such exercise, shall be automatically, unconditionally and
simultaneously released. Each Revolving Credit Agent, for itself and on behalf
of the other Revolving Credit Claimholders shall promptly execute and deliver to
the Term Loan Agents such termination statements, releases and other documents
as the Term Loan Agents may request to effectively confirm such release.
          (b) If in connection with any sale, lease, exchange, transfer or other
disposition of any Collateral or all of the Equity Interests of any Grantor
(collectively, a “Disposition”) permitted under the terms of both the Revolving
Credit Loan Documents and the Term Loan Documents (including voluntary
Dispositions of Revolving Credit Priority Collateral by the respective Grantors
after a Revolving Credit Default and voluntary Dispositions of Term Loan
Priority Collateral by the respective Grantors after a Term Loan Default),
(i) any Revolving Credit Agent, for itself and/or on behalf of any of the other
Revolving Credit Claimholders, releases its Liens on any part of the Revolving
Credit Priority Collateral subject to such Disposition or releases such Grantor
whose Equity Interests have been so disposed of from its obligations under the
Revolving Credit Loan Documents, in each case other than (A) in
 
 

33



--------------------------------------------------------------------------------



 



connection with the Discharge of Revolving Credit Obligations or (B) after the
occurrence and during the continuance of a Term Loan Default, then the Liens, if
any, of the Term Loan Agents and the other Term Loan Claimholders on such
Collateral subject to Disposition shall be automatically, unconditionally and
simultaneously released (and in the case of a release of a Grantor from its
obligations under the Revolving Credit Loan Documents as aforesaid, such Grantor
shall be automatically, unconditionally and simultaneously released from its
obligations under the Term Loan Documents), and (ii) any Term Loan Agent, for
itself and/or on behalf of any of the other Term Loan Claimholders, releases its
Liens on any part of the Term Loan Priority Collateral or releases such Grantor
from its obligations under the Term Loan Documents, in each case other than
(A) in connection with the Discharge of Term Loan Obligations or (B) after the
occurrence and during the continuance of a Revolving Credit Default, then the
Liens, if any, of the Revolving Credit Agents and the other Revolving Credit
Claimholders on such Collateral shall be automatically, unconditionally and
simultaneously released (and, in the case of a release of a Grantor from its
obligations under the Term Loan Documents as aforesaid, such Grantor shall be
automatically, unconditionally and simultaneously released from its obligations
under the Revolving Credit Loan Documents). Each of the Revolving Credit Agents,
for itself and/or on behalf of the other Revolving Credit Claimholders, and each
of the Term Loan Agents, for itself and/or on behalf of the other Term Loan
Claimholders, as the case may be, shall promptly execute and deliver to the Term
Loan Agents or the Revolving Credit Agents, as the case may be, such termination
statements, releases and other documents as the Term Loan Agents or the
Revolving Credit Agents may request to effectively confirm such release.
          (c) Until the Discharge of Revolving Credit Obligations shall occur,
each Term Loan Agent, for itself and on behalf of the other Term Loan
Claimholders, hereby irrevocably constitutes and appoints each Revolving Credit
Agent and any of its officers or agents, with full power of substitution, as its
true and lawful attorney-in-fact with full irrevocable power and authority in
the place and stead of such Term Loan Agent or each such other Term Loan
Claimholder, whether in such Revolving Credit Agent’s name or, at the option of
such Revolving Credit Agent, in any Term Loan Agent’s or any other Term Loan
Claimholder’s own name, from time to time in such Revolving Credit Agent’s
discretion, for the purpose of carrying out the terms of this Section 5.1, to
take any and all appropriate action and to execute any and all documents and
instruments which may be necessary to accomplish the purposes of this
Section 5.1, including any endorsements or other instruments of transfer or
release.
          (d) Until the Discharge of Term Loan Obligations shall occur, each
Revolving Credit Agent, for itself and on behalf of the other Revolving Credit
Claimholders hereby irrevocably constitutes and appoints each Term Loan Agent
and any of its officers or agents, with full power of substitution, as its true
and lawful attorney-in-fact with full irrevocable power and authority in the
place and stead of such Revolving Credit Agent or each such other Revolving
Credit Claimholder, whether in such Term Loan Agent’s name or, at the option of
such Term Loan Agent, in any Revolving Credit Agent’s name or any other
Revolving Credit Claimholder’s own name, from time to time in such Term Loan
Agent’s discretion, for the purpose of carrying out the terms of this
Section 5.1, to take any and all appropriate action and to execute any and all
documents and instruments which may be necessary to accomplish the
 
 

34



--------------------------------------------------------------------------------



 



purposes of this Section 5.1, including any endorsements or other instruments of
transfer or release.
     5.2 Insurance.
          (a) Unless and until the Discharge of Revolving Credit Obligations has
occurred, subject to the terms of, and the rights of the Grantors under, the
Revolving Credit Loan Documents, (i) the Revolving Credit Agents and the other
Revolving Credit Claimholders shall have the sole and exclusive right to adjust
settlement for any insurance policy covering the Revolving Credit Priority
Collateral or the Liens with respect thereto in the event of any loss thereunder
or with respect thereto and to approve any award granted in any condemnation or
similar proceeding (or any deed in lieu of condemnation) affecting such
Revolving Credit Priority Collateral, (ii) all proceeds of any such policy and
any such award (or any payments with respect to a deed in lieu of condemnation)
if in respect of the Revolving Credit Priority Collateral and to the extent
required by the Revolving Credit Loan Documents shall be paid to the Revolving
Credit Agents for the benefit of the Revolving Credit Claimholders pursuant to
the terms of the Revolving Credit Loan Documents (including for purposes of cash
collateralization of letters of credit) and thereafter, to the extent no
Revolving Credit Obligations are outstanding, and subject to the terms of, and
the rights of the Grantors under, the Term Loan Documents, to the Term Loan
Agents for the benefit of the Term Loan Claimholders to the extent required
under the Term Loan Documents and then, to the extent no Term Loan Obligations
which were secured by such Collateral are outstanding, to the owner of the
subject property, such other Person as may be entitled thereto or as a court of
competent jurisdiction may otherwise direct and (iii) if any Term Loan Agent or
any other Term Loan Claimholder shall, at any time, receive any proceeds of any
such insurance policy or any such award or payment in contravention of this
Agreement, it shall segregate and hold in trust and forthwith pay such proceeds
over to the Revolving Credit Agents in accordance with the terms of Section 4.2.
          (b) Unless and until the Discharge of Term Loan Obligations has
occurred, subject to the terms of, and the rights of the Grantors under, the
Term Loan Documents, (i) the Term Loan Agents and the other Term Loan
Claimholders shall have the sole and exclusive right to adjust settlement for
any insurance policy covering the Term Loan Priority Collateral or the Liens
with respect thereto in the event of any loss thereunder or with respect thereto
and to approve any award granted in any condemnation or similar proceeding (or
any deed in lieu of condemnation) affecting such Term Loan Priority Collateral,
(ii) all proceeds of any such policy and any such award (or any payments with
respect to a deed in lieu of condemnation) if in respect of the Term Loan
Priority Collateral and to the extent required by the Term Loan Documents shall
be paid to the Term Loan Agents for the benefit of the Term Loan Claimholders
pursuant to the terms of the Term Loan Documents and thereafter, to the extent
no Term Loan Obligations are outstanding, and subject to the terms of, and the
rights of the Grantors under, the Revolving Credit Loan Documents, to the
Revolving Credit Agents for the benefit of the Revolving Credit Claimholders to
the extent required under the Revolving Credit Loan Documents and then, to the
extent no Revolving Credit Obligations which were secured by such Collateral are
outstanding, to the owner of the subject property, such other Person as may be
entitled thereto or as a court of competent jurisdiction may otherwise direct
and (iii) if any Revolving Credit Agent or any other Revolving Credit
Claimholder shall, at any time, receive any proceeds of any such insurance
policy or any such award or payment in contravention of this
 
 

35



--------------------------------------------------------------------------------



 



Agreement, it shall segregate and hold in trust and forthwith pay such proceeds
over to the Term Loan Agents in accordance with the terms of Section 4.2.
          (c) To effectuate the foregoing, the applicable Revolving Credit
Agents and the applicable Term Loan Agents shall each receive separate lender’s
loss payable endorsements naming themselves as loss payee and additional
insured, as their interests may appear, with respect to policies which insure
Collateral hereunder. To the extent any proceeds are received for business
interruption and those proceeds are not compensation for a casualty loss with
respect to the Term Loan Priority Collateral, such proceeds shall first be
applied to the payment of the Revolving Credit Obligations and then be applied,
to the extent required by the Term Loan Documents, to the payment of the Term
Loan Obligations. To the extent any proceeds are received for liability or
indemnification and those proceeds are not compensation for a casualty loss with
respect to the Term Loan Priority Collateral, such proceeds shall be applied to
compensate or reimburse the Term Loan Claimholders and Revolving Credit
Claimholders in accordance with such liability or indemnification claims.
     5.3 Amendments to Revolving Credit Loan Documents and Term Loan Documents;
Refinancings; Legending Provisions.
          (a) The Revolving Credit Loan Documents and the Term Loan Documents
may be Modified in accordance with the terms of both the Revolving Credit Loan
Documents and the Term Loan Documents in each case, without notice to, or the
consent (except to the extent a consent is required to permit such Modification
under any Revolving Credit Loan Document or any Term Loan Document) of any
Revolving Credit Agent or any other Revolving Credit Claimholder or any Term
Loan Agent or any other Term Loan Claimholder, as the case may be, all without
affecting the lien priorities provided for herein or the other provisions of
this Agreement.
          (b) (i) In the event any Revolving Credit Agent enters into (or
otherwise agrees or consents to) any Modification in respect of any of the
Revolving Credit Security Documents for the purpose of adding to, or deleting
from, or waiving or consenting to any departures from any provisions of, any
Revolving Credit Security Document or changing in any manner the rights of any
parties thereunder, in each case solely with respect to any Revolving Credit
Priority Collateral, then such Modification shall apply automatically to any
comparable provision of the Comparable Term Loan Security Document without the
consent of or action by any Term Loan Agent or any other Term Loan Claimholder
(with all such Modifications subject to the terms hereof); provided that, (A) no
such Modification shall have the effect of removing assets subject to the Lien
of any Term Loan Security Document, except to the extent that a release of such
Lien is permitted by Section 5.1, (B) any such Modification that materially and
adversely affects the rights of any of the Term Loan Claimholders and does not
affect the Revolving Credit Claimholders in a like or similar manner shall not
apply to the Term Loan Security Documents without the consent of the Term Loan
Agents, (C) no such Modification with respect to any provision applicable to any
Term Loan Agent under any Term Loan Documents shall be made without the prior
written consent of such Term Loan Agent and (D) notice of such Modification
shall be given to the Term Loan Agents no later than 30 days after its
effectiveness (provided that the failure to give such notice shall not affect
the effectiveness and validity thereof) (other than, in the case of clauses
(B) and (D), with respect to Modifications
 
 

36



--------------------------------------------------------------------------------



 



that secure additional extensions of credit or add additional secured creditors
and do not violate the express provisions of the Term Loan Documents).
          (ii) In the event any Term Loan Agent enters into (or otherwise agrees
or consents to) any Modification in respect of any of the Term Loan Security
Documents for the purpose of adding to, or deleting from, or waiving or
consenting to any departures from any provisions of, any Term Loan Security
Document or changing in any manner the rights of any parties thereunder, in each
case solely with respect to any Term Loan Priority Collateral, then such
Modification shall apply automatically to any comparable provision of the
Comparable Revolving Credit Security Document without the consent of or action
by any Revolving Credit Agent or any other Revolving Credit Claimholder (with
all such Modifications subject to the terms hereof); provided that, (A) no such
a Modification shall have the effect of removing assets subject to the Lien of
any Revolving Credit Security Document, except to the extent that a release of
such Lien is permitted by Section 5.1, (B) any such Modification that materially
and adversely affects the rights of any of the Revolving Credit Claimholders and
does not affect the Term Loan Claimholders in a like or similar manner shall not
apply to the Revolving Credit Security Documents without the consent of the
Revolving Credit Agents, (C) no such Modification with respect to any provision
applicable to any Revolving Credit Agent under any Revolving Credit Documents
shall be made without the prior written consent of such Revolving Credit Agent
and (D) notice of such Modification shall be given to the Revolving Credit
Agents no later than 30 days after its effectiveness (provided that the failure
to give such notice shall not affect the effectiveness and validity thereof)
(other than, in the case of clauses (B) and (D), with respect to Modifications
that secure additional extensions of credit or add additional secured creditors
and do not violate the express provisions of the Revolving Credit Loan
Documents).
          (c) The Revolving Credit Obligations and the Term Loan Obligations may
be Refinanced, in whole or in part, in each case, without notice to, or the
consent (except to the extent a consent is required to permit such Refinancing
transaction under any Revolving Credit Loan Document or any Term Loan Document)
of any Revolving Credit Agent or any other Revolving Credit Claimholder or any
Term Loan Agent or any other Term Loan Claimholder, as the case may be, all
without affecting the lien priorities provided for herein or the other
provisions of this Agreement; provided, however, that the holders of such
Refinancing indebtedness (or an authorized agent or trustee on their behalf) and
each relevant Grantor bind themselves to the terms of this Agreement in such
documents or agreements (including amendments or supplements to this Agreement)
as the Revolving Credit Agents or the Term Loan Agents, as the case may be,
shall reasonably request and in form and substance reasonably acceptable to the
Revolving Credit Agents or the Term Loan Agents, as the case may be, and any
such Refinancing transaction shall be in accordance with the provisions of both
the Revolving Credit Loan Documents and the Term Loan Documents.
          (d) Each Revolving Credit Security Document and Term Loan Security
Document shall include the following language (or language to similar effect
approved by each of the Revolving Credit Agents and the Term Loan Agents):
“NOTWITHSTANDING ANYTHING HEREIN TO THE CONTRARY, THE LIEN AND SECURITY INTEREST
GRANTED
 
 

37



--------------------------------------------------------------------------------



 



TO THE [COLLATERAL AGENT, COLLATERAL TRUSTEE OR OTHER PERSON, AS APPLICABLE],
FOR THE BENEFIT OF THE SECURED PARTIES, PURSUANT TO THIS AGREEMENT AND THE
EXERCISE OF ANY RIGHT OR REMEDY BY THE [COLLATERAL AGENT, COLLATERAL TRUSTEE OR
OTHER PERSON, AS APPLICABLE] [AND THE OTHER SECURED PARTIES] HEREUNDER ARE
SUBJECT TO THE PROVISIONS OF THE INTERCREDITOR AGREEMENT, DATED AS OF JULY 6,
2007 (AS AMENDED, RESTATED, AMENDED AND RESTATED, SUPPLEMENTED OR OTHERWISE
MODIFIED FROM TIME TO TIME, THE “INTERCREDITOR AGREEMENT”, AMONG NOVELIS INC., A
CORPORATION FORMED UNDER THE CANADA BUSINESS CORPORATIONS ACT, NOVELIS
CORPORATION, A TEXAS CORPORATION, NOVELIS PAE CORPORATION, A DELAWARE
CORPORATION, NOVELIS FINANCES USA LLC, A DELAWARE LIMITED LIABILITY COMPANY,
NOVELIS SOUTH AMERICA HOLDINGS LLC, A DELAWARE LIMITED LIABILITY COMPANY,
ALUMINUM UPSTREAM HOLDINGS LLC, A DELAWARE LIMITED LIABILITY COMPANY, NOVELIS UK
LIMITED, A LIMITED LIABILITY COMPANY INCORPORATED UNDER THE LAWS OF ENGLAND AND
WALES WITH REGISTERED NUMBER 00279596, AND NOVELIS AG, A STOCK CORPORATION (AG)
ORGANIZED UNDER THE LAWS OF SWITZERLAND, AV ALUMINUM INC., A CORPORATION FORMED
UNDER THE CANADA BUSINESS CORPORATIONS ACT (“HOLDINGS”), THE SUBSIDIARIES OF
HOLDINGS FROM TIME TO TIME PARTY THERETO, ABN AMRO BANK N.V., AS ADMINISTRATIVE
AGENT FOR THE REVOLVING CREDIT LENDERS (AS DEFINED IN THE INTERCREDITOR
AGREEMENT), LASALLE BUSINESS CREDIT, LLC, AS COLLATERAL AGENT FOR THE REVOLVING
CREDIT CLAIMHOLDERS (AS DEFINED IN THE INTERCREDITOR AGREEMENT) AND AS FUNDING
AGENT, ABN AMRO BANK N.V., ACTING THROUGH ITS CANADIAN BRANCH, AS CANADIAN
ADMINISTRATIVE AGENT FOR THE REVOLVING CREDIT LENDERS AND AS CANADIAN FUNDING
AGENT, UBS AG, STAMFORD BRANCH, AS ADMINISTRATIVE AGENT FOR THE TERM LOAN
LENDERS (AS DEFINED IN THE INTERCREDITOR AGREEMENT), AND AS COLLATERAL AGENT FOR
THE TERM LOAN CLAIMHOLDERS (AS DEFINED IN THE INTERCREDITOR AGREEMENT) AND
CERTAIN OTHER PERSONS WHICH MAY BE OR BECOME PARTIES THERETO OR BECOME BOUND
THERETO FROM TIME TO TIME. IN THE EVENT OF ANY CONFLICT OR INCONSISTENCY BETWEEN
THE PROVISIONS OF THE INTERCREDITOR AGREEMENT AND
 
 

38



--------------------------------------------------------------------------------



 



THIS AGREEMENT, THE PROVISIONS OF THE INTERCREDITOR AGREEMENT SHALL GOVERN AND
CONTROL.”
          In addition, each of the Revolving Credit Agents and the Term Loan
Agents agree that the foregoing language shall be modified as necessary or
advisable or reasonably requested by either the Revolving Credit Agents (subject
to the consent of the Term Loan Agents not to be unreasonably withheld) or the
Term Loan Agents (subject to the consent of the Revolving Credit agents not to
be unreasonably withheld) to conform to the requirements of any applicable
jurisdiction.
          (e) Each of the Revolving Credit Agents and the Term Loan Agents shall
each use its best efforts to notify the Term Loan Agents or the Revolving Credit
Agents, as applicable, of any Modification in respect of any Revolving Credit
Loan Document or any Term Loan Document, as applicable, but the failure to do so
shall not create a cause of action against the party failing to give such notice
or create any claim or right on behalf of any third party. In connection with
each Modification permitted by Section 5.3, each of the Revolving Credit Agents
and the Term Loan Agents shall, upon request of the Term Loan Agents or the
Revolving Credit Agents, as applicable, provide copies of all relevant
documentation related to such Modification to the Term Loan Agents or the
Revolving Credit Agents, as applicable.
     5.4 Bailee or Agency for Perfection.
          (a) Each Revolving Credit Agent and each Term Loan Agent,
respectively, agrees to hold that part of the Collateral that is in its
possession or control (or in the possession or control of its agents or
bailees), to the extent that possession or control thereof is taken to perfect a
Lien thereon under the UCC or under the law of any applicable jurisdiction
outside of the United States (such Collateral being the “Pledged Collateral”),
as sub-agent and as bailee for the Term Loan Agents (for the benefit of the Term
Loan Claimholders) and the Revolving Credit Agents (for the benefit of the
Revolving Credit Claimholders), respectively, (such bailment being intended,
among other things, to satisfy the requirements of Sections 8-301(a)(2) and
9-313(c) of the UCC) and any of their respective assignees, solely for the
purpose of perfecting the security interest granted under the Term Loan
Documents and the Revolving Credit Loan Documents, respectively, subject to the
terms and conditions of this Section 5.4. To the extent a junior pledge of or
junior lien on any Term Loan Priority Collateral is prohibited or unenforceable
under the law of any applicable jurisdiction outside of the United States, any
applicable Term Loan Agent may, in its sole discretion, elect to hold any such
Term Loan Priority Collateral, as sub-agent for the Revolving Credit Agents, for
the benefit of the Revolving Lien Claimholders, solely for the purpose of the
creation and/or perfection of Liens in such Term Loan Priority Collateral to
secure the Revolving Credit Obligations, and subject to the terms and conditions
of this Section 5.4, it being expressly understood and agreed that the claims of
the Revolving Credit Claimholders in respect of such Term Loan Priority
Collateral shall be subordinated to the claims of the Term Loan Claimholders in
respect of such Term Loan Priority Collateral on the same basis as the Liens on
the other Term Loan Priority Collateral securing any Revolving Credit
Obligations are subordinated to the Liens on such other Term Loan Priority
Collateral securing any Term Loan Obligations, and nothing in this Section 5.4
shall affect the status of such Collateral as Term Lien Priority Collateral.
 
 

39



--------------------------------------------------------------------------------



 



          In addition, the Term Loan Collateral Agent is hereby appointed by the
Revolving Credit Agent as agent for the benefit of the Revolving Credit
Claimholders for the purpose of holding the Collateral subject to the Italian
Pledge Agreement, the Korea Share Pledge Agreement, Swiss Stock and IP
Agreements and the German Assignment Agreements on behalf of both the Term Loan
Claimholders and the Revolving Credit Claimholders, it being understood that the
Collateral subject to the Italian Pledge Agreement, the Korea Share Pledge
Agreement, the Swiss Stock and IP Agreements and the German Assignment
Agreements constitutes Term Loan Priority Collateral.
          In the event any Term Loan Agent becomes subject to liability, or
suffers any costs, damages or expenses as a result of acting in any such
capacity for the Revolving Credit Agents or Revolving Credit Claimholders,
(i) the Grantors shall pay, reimburse, indemnify and hold harmless the Term Loan
Agents for any such liabilities, costs, damages or expenses subject to the
limitation set forth in Article VII of the Term Loan Agreement to the extent
applicable and (ii) in the event the Grantors fail to so pay, reimburse,
indemnify and hold harmless the Term Loan Agents, the Revolving Credit
Claimholders shall pay, reimburse, indemnify and hold harmless the Term Loan
Agents for any such liabilities, costs, damages or expenses.
          To the extent a junior pledge of or junior lien on any Revolving
Credit Priority Collateral is prohibited or unenforceable under the law of any
applicable jurisdiction outside of the United States, any applicable Revolving
Credit Agent may, in its sole discretion, hold any such Revolving Credit
Priority Collateral, as sub-agent for the Term Loan Agents (for the benefit of
the Term Lien Claimholders) solely for the purpose of the creation and/or
perfection of Liens in such Revolving Credit Priority Collateral to secure the
Term Loan Obligations, and subject to the terms and conditions of this
Section 5.4, it being expressly understood and agreed that the claims of the
Term Loan Claimholders in respect of such Pledged Collateral shall be
subordinated to the claims of the Revolving Credit Claimholders in respect of
such Revolving Credit Priority Collateral on the same basis as the Liens on the
other Revolving Credit Priority Collateral securing any Term Loan Obligations
are subordinated to the Liens on such other Revolving Credit Priority Collateral
securing any Revolving Obligations, and nothing in this Section 5.4 shall affect
the status of such Collateral as Revolving Credit Priority Collateral.
          In addition, the Revolving Credit Collateral Agent is hereby appointed
by the Term Loan Agents as agent for the benefit of the Term Loan Claimholders
for the purpose of holding the Collateral subject to the Swiss Security
Agreement and the German Receivables Assignments on behalf of both the Revolving
Credit Claimholders and the Term Loan Claimholders.
          In the event any Revolving Credit Agent becomes subject to liability,
or suffers any costs, damages or expenses as a result of acting in any such
capacity for the Term Loan Agents or Term Loan Claimholders, (i) the Grantors
shall pay, reimburse, indemnify and hold harmless the Revolving Credit Agents
for any such liabilities, costs, damages or expenses subject to the limitation
set forth in Article VII of the Revolving Credit Agreement to the extent
applicable and (ii) in the event the Grantors fail to so pay, reimburse,
indemnify and hold harmless the Revolving Credit Agents, the Term Loan
Claimholders shall pay, reimburse, indemnify and hold harmless the Revolving
Credit Agents for any such liabilities, costs, damages or expenses.
 
 

40



--------------------------------------------------------------------------------



 



          (b) No Person shall have any obligation whatsoever to any other Person
to ensure that the Pledged Collateral (or any other Collateral held by the Term
Loan Agents for the Revolving Credit Agents or by the Revolving Credit Agents
for the Term Loan Agents) is genuine or owned by any of the Grantors or to
preserve rights or benefits of any Person except as expressly set forth in this
Section 5.4. The duties or responsibilities under this Section 5.4 shall be
limited solely to holding the Pledged Collateral (or such other Collateral held
as provided in clause (a) above) as sub-agent and/or bailee, as applicable, in
accordance with this Section 5.4 and delivering the Pledged Collateral upon a
Discharge of Revolving Credit Obligations or Discharge of Term Loan Obligations,
as the case may be, as provided in paragraph (d) below.
          (c) No Person acting pursuant to this Section 5.4 shall have by reason
of the Revolving Credit Loan Documents, the Term Loan Documents, this Agreement
or any other document, a fiduciary relationship with any other Person with
respect to such acts.
          (d) Upon the Discharge of Revolving Credit Obligations the Revolving
Credit Agents shall deliver the remaining Pledged Collateral (if any) in their
possession or control (or in the possession or control of their agents),
together with any necessary endorsements, first, to the Term Loan Agents to the
extent the Term Loan Obligations which are secured by such Pledged Collateral
remain outstanding, and second, to the applicable Grantor (in each case, so as
to allow such Person to obtain possession or control of such Pledged
Collateral). Each Revolving Credit Agent further agrees to take all other action
reasonably requested by any Term Loan Agent in connection with such Term Loan
Agent obtaining a first-priority interest in the Collateral or as a court of
competent jurisdiction may otherwise direct.
          (e) Upon the Discharge of the Term Loan Obligations, the Term Loan
Agents shall deliver the remaining Pledged Collateral (if any) in their
possession or control (or in the possession or control of their agents),
together with any necessary endorsements, first, to the Revolving Credit Agents
to the extent any Revolving Credit Obligations which are secured by such Pledged
Collateral remain outstanding, and second, to the applicable Grantor (in each
case, so as to allow such Person to obtain possession or control of such Pledged
Collateral). Each Term Loan Agent further agrees to take all other action
reasonably requested by any Revolving Credit Agent in connection with such
Revolving Credit Agent obtaining a first-priority interest in the Collateral or
as a court of competent jurisdiction may otherwise direct.
          (f) Subject to the terms of this Agreement, (i) so long as the
Discharge of Revolving Credit Obligations has not occurred, each Revolving
Credit Agent shall be entitled to deal with any Pledged Collateral and any other
Collateral within its “control” (within the meaning of the UCC) in accordance
with the terms of this Agreement and the Revolving Credit Loan Documents, but
only to the extent that such Collateral constitutes Revolving Credit Priority
Collateral, as if the Liens (if any) of the Term Loan Agents did not exist and
(ii) so long as the Discharge of Term Loan Obligations has not occurred, each
Term Loan Agent shall be entitled to deal with any Pledged Collateral and any
other Collateral within its “control” (within the meaning of the UCC) in
accordance with the terms of this Agreement and the Term Loan Documents, but
only to the extent that such Collateral constitutes Term Loan Priority
Collateral, as if the Liens of the Revolving Credit Agents did not exist.
 
 

41



--------------------------------------------------------------------------------



 



     5.5 When Discharge of Revolving Credit Obligations and Discharge of Term
Loan Obligations Deemed to Not Have Occurred. If concurrently with the Discharge
of Revolving Credit Obligations or the Discharge of Term Loan Obligations, any
of the Grantors thereafter enters into any Refinancing of any Revolving Credit
Obligations or any Term Loan Obligations, as the case may be, which Refinancing
is permitted by the Term Loan Documents and the Revolving Credit Loan Documents,
then such Discharge of Revolving Credit Obligations or Discharge of Term Loan
Obligations, as the case may be, shall automatically be deemed not to have
occurred for all purposes of this Agreement (other than with respect to any
actions taken as a result of the occurrence of such first Discharge of Revolving
Credit Obligations or Discharge of Term Loan Obligations) and, from and after
the date on which the New Debt Notice is delivered to the Revolving Credit
Agents or the Term Loan Agents, as applicable, in accordance with the next
sentence, the obligations under such Refinancing shall automatically be treated
as Revolving Credit Obligations or Term Loan Obligations, as applicable, for all
purposes of this Agreement, including for purposes of the Lien priorities and
rights in respect of Collateral set forth herein, and the Revolving Credit
Agents or the Term Loan Agents, as the case may be, under such new Revolving
Credit Loan Documents or Term Loan Documents shall be the Revolving Credit
Agents or the Term Loan Agents, as applicable, for all purposes of this
Agreement. Upon receipt of a notice (the “New Debt Notice”) stating that the
applicable Grantors have entered into new Revolving Credit Loan Documents or
Term Loan Documents (which notice shall include a complete copy of the relevant
new documents and provide the identity of the new agent(s) for such facility,
such agent(s), the “New Agent”), the Revolving Credit Agents and the Term Loan
Agents shall promptly (a) enter into such documents and agreements (including
amendments or supplements to this Agreement) as such Grantors or such New Agent
shall reasonably request in order to provide to the New Agent the rights
contemplated hereby, in each case consistent in all material respects with the
terms of this Agreement and (b) deliver, to the extent contemplated by this
Agreement, to such New Agent any Pledged Collateral in its possession or
control, together with any necessary endorsements (or otherwise allow such New
Agent to obtain possession or control of such Pledged Collateral) (for the
avoidance of doubt, it being expressly understood and agreed that nothing in
this clause (b) shall require (x) any Revolving Credit Agent to deliver or
otherwise allow any New Agent to obtain possession or control of Pledged
Collateral constituting Revolving Credit Priority Collateral or (y) any Term
Loan Agent to deliver or otherwise allow any New Agent to obtain possession or
control of Pledged Collateral constituting Term Loan Priority Collateral). The
New Agent shall agree in a writing addressed to the Revolving Credit Agents and
the other Revolving Credit Claimholders, or the Term Loan Agents and the other
Term Loan Claimholders, as applicable, and in form and substance reasonably
acceptable to the Revolving Credit Agents or the Term Loan Agents, as
applicable, to be bound by the terms of this Agreement.
          VI. INSOLVENCY OR LIQUIDATION PROCEEDINGS.
     6.1 Finance and Sale Issues.
          (a) Until the Discharge of Revolving Credit Obligations has occurred,
if any Borrower or any other Grantor shall be subject to any Insolvency or
Liquidation Proceeding in the United States or in Canada and the Revolving
Credit Agents shall desire to permit the use of “Cash Collateral” (as such term
is defined in Section 363(a) of the Bankruptcy Code),
 
 

42



--------------------------------------------------------------------------------



 



constituting Revolving Credit Priority Collateral or to permit any Borrower or
any other Grantor to obtain financing, whether from the Revolving Credit
Claimholders or any other Person under Section 364 of the Bankruptcy Code, under
any similar Bankruptcy Law or pursuant to the order of a court (“DIP
Financing”), then each Term Loan Agent on behalf of itself and the other Term
Loan Claimholders agrees that it will raise no objection to such Cash Collateral
use or DIP Financing so long as such Cash Collateral use or DIP Financing meets
the following requirements: (i) it is on commercially reasonable terms, (ii) the
Term Loan Agents and the other Term Loan Claimholders retain the right to object
to any ancillary agreements or arrangements regarding the Cash Collateral use or
the DIP Financing that are materially prejudicial to their interests in the Term
Loan Priority Collateral, and (iii) the terms of the DIP Financing (A) do not
compel any Borrower or other Grantor to seek confirmation of a specific plan of
reorganization for which all or substantially all of the material terms are set
forth in the DIP Financing documentation or a related document and (B) do not
expressly require the liquidation of the Collateral prior to a default under the
DIP Financing documentation or Cash Collateral order. To the extent the Liens
securing the Revolving Credit Obligations are subordinated to or pari passu with
such DIP Financing which meets the requirements of clauses (i) through
(iii) above, each Term Loan Agent will subordinate any Liens in the Revolving
Credit Priority Collateral securing the Term Loan Obligations to the Liens
securing such DIP Financing (and all Obligations relating thereto) on the same
terms as the Liens securing the Revolving Credit Obligations are subordinated
thereto (and such subordination will not alter in any manner the terms of this
Agreement), and will not request adequate protection or any other relief in
connection therewith (except, as expressly agreed by the Revolving Credit Agents
or to the extent permitted by Section 6.3).
          (b) Until the Discharge of Term Loan Obligations has occurred, if any
Borrower or any other Grantor shall be subject to any Insolvency or Liquidation
Proceeding in the United States or Canada and the Term Loan Agents shall desire
to permit the use of “Cash Collateral” (as such term is defined in Section
363(a) of the Bankruptcy Code) constituting Term Loan Priority Collateral or to
permit any Borrower or any other Grantor to obtain DIP Financing, whether from
the Revolving Credit Claimholders or any other Person, then each Revolving
Credit Agent on behalf of itself and the other Revolving Credit Claimholders
agrees that it will raise no objection to such Cash Collateral use or DIP
Financing so long as such Cash Collateral use or DIP Financing meets the
following requirements: (i) it is on commercially reasonable terms, (ii) the
Revolving Credit Agents and the other Revolving Credit Claimholders retain the
right to object to any ancillary agreements or arrangements regarding the Cash
Collateral use or the DIP Financing that are materially prejudicial to their
interests in the Revolving Credit Priority Collateral, and (iii) the terms of
the DIP Financing (A) do not compel any Borrower or other Grantor to seek
confirmation of a specific plan of reorganization for which all or substantially
all of the material terms are set forth in the DIP Financing documentation or a
related document and (B) do not expressly require the liquidation of the
Collateral prior to a default under the DIP Financing documentation or Cash
Collateral order. To the extent the Liens securing the Term Loan Obligations are
subordinated to or pari passu with such DIP Financing which meets the
requirements of clauses (i) through (iii) above, each Revolving Credit Agent
will subordinate any Liens in the Term Loan Priority Collateral securing the
Revolving Credit Obligations to the Liens securing such DIP Financing (and all
Obligations relating thereto) on the same terms as the Liens securing the Term
Loan Obligations are subordinated thereto (and
 
 

43



--------------------------------------------------------------------------------



 



such subordination will not alter in any manner the terms of this Agreement),
and will not request adequate protection or any other relief in connection
therewith (except, as expressly agreed by the Term Loan Agents or to the extent
permitted by Section 6.3).
     6.2 Relief from the Automatic Stay.
          (a) Until the Discharge of Revolving Credit Obligations has occurred,
each Term Loan Agent, on behalf of itself and each other Term Loan Claimholder,
agrees that none of them shall seek (or support any other Person seeking) relief
from the automatic stay or any other stay in any Insolvency or Liquidation
Proceeding in respect of any Revolving Credit Priority Collateral (other than to
the extent such relief is required to exercise its rights under Section 3.3),
without the prior written consent of the Revolving Credit Agents.
          (b) Until the Discharge of Term Loan Obligations has occurred, each
Revolving Credit Agent, on behalf of itself and the each other Revolving Credit
Claimholder agrees that none of them shall seek (or support any other Person
seeking) relief from the automatic stay or any other stay in any Insolvency or
Liquidation Proceeding in respect of any Term Loan Priority Collateral (other
than to the extent such relief is required to exercise its rights under
Section 3.3), without the prior written consent of the Term Loan Agents.
     6.3 Adequate Protection.
          (a) Each Term Loan Agent, on behalf of itself and each of the other
Term Loan Claimholders, agrees that none of them shall contest (or support any
other Person contesting):
               (1) any request by any Revolving Credit Agent for adequate
protection with respect to any Revolving Credit Priority Collateral; or
               (2) any objection by any Revolving Credit Agent to any motion,
relief, action or proceeding based on the Revolving Credit Agents or the other
Revolving Credit Claimholders claiming a lack of adequate protection with
respect to the Revolving Credit Priority Collateral.
          (b) Each Revolving Credit Agent, on behalf of itself and each of the
other Revolving Credit Claimholders, agrees that none of them shall contest (or
support any other Person contesting):
               (1) any request by any Term Loan Agent for adequate protection
with respect to any Term Loan Priority Collateral; or
               (2) any objection by any Term Loan Agent to any motion, relief,
action or proceeding based on the Term Loan Agents or any other Term Loan
Claimholders claiming a lack of adequate protection with respect to the Term
Loan Priority Collateral.
          (c) Notwithstanding the foregoing provisions in this Section 6.3, in
any Insolvency or Liquidation Proceeding:
 
 

44



--------------------------------------------------------------------------------



 



               (1) in the event any of the Revolving Credit Agents or any of the
other Revolving Credit Claimholders is granted adequate protection in respect of
Revolving Credit Priority Collateral in the form of additional collateral (even
if such collateral is not of a type which would otherwise have constituted
Revolving Credit Priority Collateral), then each Revolving Credit Agent, on
behalf of itself and the other Revolving Credit Claimholders, agrees that the
Term Loan Agents and the other Term Loan Claimholders may also be granted a Lien
on the same additional collateral as security for the Term Loan Obligations and
for any Cash Collateral use or DIP Financing provided by any Term Loan
Claimholders, and each Term Loan Agent, on behalf of itself and each other Term
Loan Claimholder, agrees that any Lien on such additional collateral securing
the Term Loan Obligations, shall be subordinated (except to the extent that the
Term Loan Agents or any other Term Loan Claimholders already had a Lien on such
Collateral (in which case the priorities established by Section 2.1 shall
apply)) to the Liens on such collateral securing the Revolving Credit
Obligations and any Cash Collateral use or DIP Financing provided by any
Revolving Credit Claimholders (and all Obligations relating thereto), all on the
same basis as the other Liens of the Term Loan Agents and the other Term Loan
Claimholders on the Revolving Credit Priority Collateral; and
               (2) in the event any of the Term Loan Agents or any of the other
Term Loan Claimholders is granted adequate protection in respect of Term Loan
Priority Collateral in the form of additional collateral (even if such
collateral is not of a type which would otherwise have constituted Term Loan
Priority Collateral), then each Term Loan Agent, on behalf of itself and the
other Term Loan Claimholders, agrees that the Revolving Credit Agents and the
other Revolving Credit Claimholders may also be granted a Lien on the same
additional collateral as security for the Revolving Credit Obligations and for
any Cash Collateral use or DIP Financing provided by any Revolving Credit
Claimholders, and each Revolving Credit Agent, on behalf of itself and each
other Revolving Credit Claimholder, agrees that any Lien on such additional
collateral securing the Revolving Credit Obligations, shall be subordinated
(except to the extent that the Revolving Credit Agents or any other Revolving
Credit Claimholders already had a Lien on such Collateral (in which case the
priorities established by Section 2.1 shall apply)) to the Liens on such
collateral securing the Term Loan Obligations and any Cash Collateral use or DIP
Financing provided by any Term Loan Claimholders (and all Obligations relating
thereto), all on the same basis as the other Liens of the Revolving Credit
Agents and the other Revolving Credit Claimholders on the Term Loan Priority
Collateral.
          (d) Except as otherwise expressly set forth in Section 6.1 or in
connection with the exercise of remedies with respect to (i) the Revolving
Credit Priority Collateral, nothing herein shall limit the right of the Term
Loan Agents and the other Term Loan Claimholders to seek adequate protection
with respect to their rights in the Term Loan Priority Collateral in any
Insolvency or Liquidation Proceeding (including adequate protection in the form
of a cash payment, periodic cash payments or otherwise) or (ii) the Term Loan
Priority Collateral, nothing herein shall limit the right of the Revolving
Credit Agents and the other Revolving Credit Claimholders to seek adequate
protection with respect to their rights in the Revolving Credit Priority
Collateral in any Insolvency or Liquidation Proceeding (including adequate
protection in the form of a cash payment, periodic cash payments or otherwise).
 
 

45



--------------------------------------------------------------------------------



 



     6.4 Avoidance Issues. If any Revolving Credit Claimholders or Term Loan
Claimholders are required in any Insolvency or Liquidation Proceeding or
otherwise to turn over or otherwise pay to the estate of any Borrower or any
other Grantor any amount paid in respect of Revolving Credit Obligations or the
Term Loan Obligations, as the case may be, (a “Recovery”), then such Revolving
Credit Claimholders or Term Loan Claimholders, as the case may be, shall be
entitled to a reinstatement of Revolving Credit Obligations or the Term Loan
Obligations, as the case may be, with respect to all such recovered amounts. If
this Agreement shall have been terminated prior to such Recovery, this Agreement
shall be reinstated in full force and effect, and such prior termination shall
not diminish, release, discharge, impair or otherwise affect the obligations of
the parties hereto from such date of reinstatement.
     6.5 Reorganization Securities. If, in any Insolvency or Liquidation
Proceeding, debt obligations of the reorganized debtor secured by Liens upon any
property of the reorganized debtor are distributed pursuant to a plan of
reorganization or similar dispositive restructuring plan, both on account of
Revolving Credit Obligations and on account of Term Loan Obligations, then, to
the extent the debt obligations distributed on account of the Revolving Credit
Obligations and on account of the Term Loan Obligations are secured by Liens
upon the same property, the provisions of this Agreement will survive the
distribution of such debt obligations pursuant to such plan and will apply with
like effect to the debt obligations so distributed, to the Liens securing such
debt obligations and the distribution of proceeds thereof.
     6.6 Post-Petition Interest.
          (a) Each of the Term Loan Agents, on behalf of itself and the other
Term Loan Claimholders, agrees that none of them shall oppose or seek to
challenge any claim by any Revolving Credit Agent or any other Revolving Credit
Claimholder for allowance in any Insolvency or Liquidation Proceeding of
Revolving Credit Obligations consisting of Post-Petition Interest, fees or
expenses to the extent of (x) the value of the Lien on Revolving Credit Priority
Collateral securing any Revolving Credit Obligations, without regard to the
existence of any Lien of any Term Loan Agent on behalf of the Term Loan
Claimholders on the Revolving Credit Priority Collateral and (y) the value of
the Lien on Term Loan Priority Collateral securing any Revolving Credit
Obligations, taking into account the existence of any Lien of any Term Loan
Agent on behalf of the Term Loan Claimholders on any Term Loan Priority
Collateral.
          (b) Each of the Revolving Credit Agents, on behalf of itself and the
other Revolving Credit Claimholders, agrees that none of them shall oppose or
seek to challenge any claim by any Term Loan Agent or any other Term Loan
Claimholder for allowance in any Insolvency or Liquidation Proceeding of Term
Loan Obligations consisting of Post-Petition Interest, fees or expenses to the
extent of (x) the value of the Lien on Term Loan Priority Collateral securing
any Term Loan Obligations, without regard to the existence of any Lien of any
Revolving Credit Agent on behalf of the Revolving Credit Claimholders on any
Term Loan Priority Collateral and (y) the value of the Lien on any Revolving
Credit Priority Collateral securing any Term Loan Obligations, taking into
account the existence of any Lien of any Revolving Credit Agent on behalf of the
Revolving Credit Claimholders on any Revolving Credit Priority Collateral.
     6.7 Waiver — Section 1111(b)(2) Issues.
 
 

46



--------------------------------------------------------------------------------



 



          (a) Each Term Loan Agent, on behalf of itself and the other Term Loan
Claimholders, waives any objection or claim any Term Loan Claimholder may
hereafter have against any Revolving Credit Claimholder arising out of the
election of any Revolving Credit Claimholder of the application of
Section 1111(b)(2) of the Bankruptcy Code to any claims of such Revolving Credit
Claimholder and agrees that in the case of any such election it shall have no
claim or right to payment with respect to the Revolving Credit Priority
Collateral in or from such Insolvency or Liquidation Proceeding.
          (b) Each Revolving Credit Agent, on behalf of itself and the other
Revolving Credit Claimholders, waives any objection or claim any Revolving
Credit Claimholder may hereafter have against any Term Loan Claimholder arising
out of the election of any Term Loan Claimholder of the application of
Section 1111(b)(2) of the Bankruptcy Code to any claims of such Term Loan
Claimholder and agrees that in the case of any such election it shall have no
claim or right to payment with respect to the Term Loan Priority Collateral in
or from such Insolvency or Liquidation Proceeding.
     6.8 Asset Dispositions in an Insolvency or Liquidation Proceeding.
          (a) No Term Loan Agent nor any other Term Loan Claimholder shall, in
an Insolvency or Liquidation Proceeding or otherwise, oppose any sale or
disposition of any Revolving Credit Priority Collateral that is supported by the
Revolving Credit Claimholders, and the Term Loan Agents and the other Term Loan
Claimholders will be deemed to have consented under Section 363 of the
Bankruptcy Code (and otherwise) to any sale of any Revolving Credit Priority
Collateral supported by the Revolving Credit Claimholders and to have released
their Liens on such assets.
          (b) No Revolving Credit Agent nor any other Revolving Credit
Claimholder shall, in an Insolvency or Liquidation Proceeding or otherwise,
oppose any sale or disposition of any Term Loan Priority Collateral that is
supported by the Term Loan Claimholders, and the Revolving Credit Agents and the
other Revolving Credit Claimholders will be deemed to have consented under
Section 363 of the Bankruptcy Code (and otherwise) to any sale of any Term Loan
Priority Collateral supported by the Term Claimholders and to have released
their Liens on such assets; provided that this Section 6.8(b) shall not apply to
any sale or disposition of Real Property unless the Revolving Credit Agents have
received at least 90 days prior notice of the consummation of any such sale.
     6.9 Additional Section 363 and Section 364 Matters.
          (a) To the extent that any Revolving Credit Agent or any other
Revolving Credit Claimholder has or acquires rights under Section 363 or
Section 364 of the Bankruptcy Code or otherwise with respect to any of the Term
Loan Priority Collateral, each Revolving Credit Agent, on behalf of itself and
the other Revolving Credit Claimholders, agrees not to assert any of such rights
without the prior written consent of the Term Loan Agents; provided that if
requested by the Term Loan Agents, the Revolving Credit Agents shall timely
exercise such rights in the manner requested by the Term Loan Agents, including
any rights to payments in respect of such rights.
 
 

47



--------------------------------------------------------------------------------



 



          (b) To the extent that any Term Loan Agent or any other Term Loan
Claimholder has or acquires rights under Section 363 or Section 364 of the
Bankruptcy Code or otherwise with respect to any of the Revolving Credit
Priority Collateral, each Term Loan Agent, on behalf of itself and the other
Term Loan Claimholders, agrees not to assert any of such rights without the
prior written consent of the Revolving Credit Agents; provided that if requested
by the Revolving Credit Agents, the Term Loan Agents shall timely exercise such
rights in the manner requested by the Revolving Credit Agents, including any
rights to payments in respect of such rights.
     6.10 Effectiveness in Insolvency or Liquidation Proceedings. This
Agreement, which the parties hereto expressly acknowledge is a “subordination
agreement” under Section 510(a) of the Bankruptcy Code, shall be effective
before, during and after the commencement of an Insolvency or Liquidation
Proceeding.
     6.11 Separate Grants of Security and Separate Classification. Each
Revolving Credit Agent, on behalf of itself and the other Revolving Credit
Claimholders, and each Term Loan Agent, on behalf of itself and the other Term
Loan Claimholders, hereby acknowledges and agrees that (a) the grants of Liens
pursuant to the Revolving Credit Security Documents and the Term Loan Security
Documents constitute two separate and distinct grants of Liens and (b) because
of, among other things, their differing rights in the Collateral, the Term Loan
Obligations are fundamentally different from the Revolving Credit Obligations
and should be separately classified in any plan of reorganization proposed or
adopted in an Insolvency or Liquidation Proceeding. To further effectuate the
intent of the parties as provided in the immediately preceding sentence, if it
is held that the claims of the Revolving Credit Claimholders and the Term Loan
Claimholders in respect of the Collateral constitute claims in the same class
(rather than separate classes of senior and junior secured claims), then each
Revolving Credit Agent, on behalf of itself and the other Revolving Credit
Claimholders, and each Term Loan Agent, on behalf of itself and the other Term
Loan Claimholders, hereby acknowledges and agrees that all distributions shall
be made as if there were separate classes of Revolving Credit Obligation claims
and Term Loan Obligation claims against the Grantors (with the effect being
that, (i) to the extent that the aggregate value of the Revolving Credit
Priority Collateral is sufficient (for this purpose ignoring all claims held by
the Term Loan Claimholders), the Revolving Credit Claimholders shall be entitled
to receive, in addition to amounts distributed to them in respect of principal,
pre-petition interest and other claims, all amounts owing in respect of
Post-Petition Interest that is available from the Revolving Credit Priority
Collateral, before any distribution is made in respect of the claims held by the
Term Loan Claimholders, and (ii) to the extent that the aggregate value of the
Term Loan Priority Collateral is sufficient (for this purpose ignoring all
claims held by the Revolving Credit Claimholders), the Term Loan Claimholders
shall be entitled to receive, in addition to amounts distributed to them in
respect of principal, pre-petition interest and other claims, all amounts owing
in respect of Post-Petition Interest that is available from the Term Loan
Priority Collateral, before any distribution is made in respect of the claims
held by the Revolving Credit Claimholders, in each case, with the other
Claimholders hereby acknowledging and agreeing to turn over to the respective
other Claimholders amounts otherwise received or receivable by them to the
extent necessary to effectuate the intent of this sentence, even if such
turnover has the effect of reducing the aggregate recoveries.
 
 

48



--------------------------------------------------------------------------------



 



          VII. RELIANCE; WAIVERS; ETC.
     7.1 Reliance. Other than any reliance on the terms of this Agreement, each
Revolving Credit Agent, on behalf of itself and the other Revolving Credit
Claimholders, acknowledges that it and such other Revolving Credit Claimholders
have, independently and without reliance on any Term Loan Agent or any other
Term Loan Claimholder, and based on documents and information deemed by them
appropriate, made their own credit analysis and decision to enter into the
Revolving Credit Loan Documents and be bound by the terms of this Agreement and
they will continue to make their own credit decision in taking or not taking any
action under the Revolving Credit Loan Documents or this Agreement. Other than
any reliance on the terms of this Agreement, each Term Loan Agent, on behalf of
itself and the other Term Loan Claimholders, acknowledges that it and such other
Term Loan Claimholders have, independently and without reliance on any Revolving
Credit Agent or any other Revolving Credit Claimholder, and based on documents
and information deemed by them appropriate, made their own credit analysis and
decision to enter into the Term Loan Documents and be bound by the terms of this
Agreement and they will continue to make their own credit decision in taking or
not taking any action under the Term Loan Documents or this Agreement.
     7.2 No Warranties or Liability. Each Revolving Credit Agent, on behalf of
itself and the other Revolving Credit Claimholders, acknowledges and agrees that
each of the Term Loan Agents and the other Term Loan Claimholders has made no
express or implied representation or warranty, including with respect to the
execution, validity, legality, completeness, collectibility or enforceability of
any of the Term Loan Documents, the ownership of any Collateral or the
perfection or priority of any Liens thereon. Except as otherwise provided in
this Agreement, the Term Loan Agents and the other Term Loan Claimholders will
be entitled to manage and supervise their respective loans and extensions of
credit under the Term Loan Documents in accordance with law and as they may
otherwise, in their sole discretion, deem appropriate. Each Term Loan Agent, on
behalf of itself and the other Term Loan Claimholders, acknowledges and agrees
that each of the Revolving Credit Agents and the other Revolving Credit
Claimholders has made no express or implied representation or warranty,
including with respect to the execution, validity, legality, completeness,
collectibility or enforceability of any of the Revolving Credit Loan Documents,
the ownership of any Collateral or the perfection or priority of any Liens
thereon. Except as otherwise provided in this Agreement, the Revolving Credit
Agents and the other Revolving Credit Claimholders will be entitled to manage
and supervise their respective loans and extensions of credit under the
Revolving Credit Loan Documents in accordance with law and as they may
otherwise, in their sole discretion, deem appropriate. The Term Loan Agents and
the other Term Loan Claimholders shall have no duty to the Revolving Credit
Agents or any of the other Revolving Credit Claimholders, and the Revolving
Credit Agents and the other Revolving Credit Claimholders shall have no duty to
the Term Loan Agents or any of the other Term Loan Claimholders, to act or
refrain from acting in a manner which allows, or results in, the occurrence or
continuance of an event of default or default under any agreements with any
Borrower or any other Grantor (including the Revolving Credit Loan Documents and
the Term Loan Documents), regardless of any knowledge thereof which they may
have or be charged with.
     7.3 No Waiver of Lien Priorities.
 
 

49



--------------------------------------------------------------------------------



 



          (a) No right of any Revolving Credit Agent or any other Revolving
Credit Claimholder, or any Term Loan Agent or any other Term Loan Claimholder to
enforce any provision of this Agreement, any Revolving Credit Loan Document or
any other Term Loan Document shall at any time in any way be prejudiced or
impaired by any act or failure to act on the part of any Borrower or any other
Grantor or by any act or failure to act by such Persons or by any noncompliance
by any such Persons with the terms, provisions and covenants of this Agreement,
any of the Revolving Credit Loan Documents or any of the Term Loan Documents,
regardless of any knowledge thereof which such Persons, or any of them, may have
or be otherwise charged with.
          (b) Without in any way limiting the generality of the foregoing
paragraph (but subject to the rights of the Borrowers and the other Grantors
under the Revolving Credit Loan Documents and Term Loan Documents and subject to
the provisions of Section 5.3), the Revolving Credit Agents and the other
Revolving Credit Claimholders and the Term Loan Agents and the other Term Loan
Claimholders may, at any time and from time to time in accordance with the
Revolving Credit Loan Documents and the Term Loan Documents and/or applicable
law, without the consent of, or notice to, the other Persons (as the case may
be), without incurring any liabilities to such Persons and without impairing or
releasing the Lien priorities and other benefits provided in this Agreement
(even if any right of subrogation or other right or remedy is affected, impaired
or extinguished thereby) do any one or more of the following:
               (1) change the manner, place or terms of payment or change or
extend the time of payment of, or amend, renew, exchange, increase or alter, the
terms of any of the Obligations or any Lien or guaranty thereof or any liability
of any Borrower or any other Grantor, or any liability incurred directly or
indirectly in respect thereof (including any increase in or extension of the
Obligations, without any restriction as to the tenor or terms of any such
increase or extension) or otherwise Modify in any manner any Liens held by any
Revolving Credit Agent or any Term Loan Agent or any rights or remedies under
any of the Revolving Credit Loan Documents or the Term Loan Documents;
               (2) sell, exchange, release, surrender, realize upon, enforce or
otherwise deal with in any manner and in any order any part of the Collateral
(except to the extent provided in this Agreement) or any liability of any
Borrower or any other Grantor or any liability incurred directly or indirectly
in respect thereof;
               (3) settle or compromise any Obligation or any other liability of
any Borrower or any other Grantor or any security therefor or any liability
incurred directly or indirectly in respect thereof and apply any sums by
whomsoever paid and however realized to any liability in any manner or order
that is not inconsistent with the terms of this Agreement; and
               (4) except to the extent provided in this Agreement, exercise or
delay in or refrain from exercising any right or remedy against any security or
any Borrower or any other Grantor or any other Person, elect any remedy and
otherwise deal freely with any Borrower or any other Grantor.
 
 

50



--------------------------------------------------------------------------------



 



     7.4 Obligations Unconditional. All rights, interests, agreements and
obligations of the Revolving Credit Agents and the other Revolving Credit
Claimholders and the Term Loan Agents and the other Term Loan Claimholders,
respectively, hereunder shall remain in full force and effect irrespective of:
          (a) any lack of validity or enforceability of any Revolving Credit
Loan Document or any Term Loan Document;
          (b) except as otherwise expressly set forth in this Agreement, any
change in the time, manner or place of payment of, or in any other terms of, all
or any of the Revolving Credit Obligations or Term Loan Obligations, or any
Modification, including any increase in the amount thereof, whether by course of
conduct or otherwise, of the terms of any Revolving Credit Loan Document or any
Term Loan Document;
          (c) except as otherwise expressly set forth in this Agreement, any
exchange of any security interest in any Collateral or any other collateral, or
any Modification, whether in writing or by course of conduct or otherwise, of
all or any of the Revolving Credit Obligations or the Term Loan Obligations or
any guaranty thereof;
          (d) the commencement of any Insolvency or Liquidation Proceeding in
respect of any Borrower or any other Grantor; or
          (e) any other circumstances which otherwise might constitute a defense
available to, or a discharge of, any Borrower or any other Grantor in respect of
any Revolving Credit Agent or any other Revolving Credit Claimholder, any
Revolving Credit Obligations, any Term Loan Agent or any other Term Loan
Claimholder or any Term Loan Obligations, in respect of this Agreement.
          VIII. MISCELLANEOUS.
     8.1 Conflicts; No Additional Rights. In the event of any conflict between
the provisions of this Agreement and the provisions of any Revolving Credit Loan
Document or any Term Loan Document, the provisions of this Agreement shall
govern and control; provided that (i) to the extent the provisions of any
applicable Revolving Credit Loan Documents reserve in favor of any particular
Revolving Credit Agents or other Revolving Credit Claimholders (or any subset
thereof) any rights to direct rights and remedies with respect to any of the
Collateral, such rights shall not be deemed to have been granted to any other
Revolving Credit Claimholders solely as a result of the provisions of this
Agreement and (ii) to the extent the provisions of any applicable Term Loan
Documents reserve in favor of any particular Term Loan Agents or other Term Loan
Claimholders (or any subset thereof) any rights to direct rights and remedies
with respect to any of the Collateral, such rights shall not be deemed to have
been granted to any other Term Loan Claimholders solely as a result of the
provisions of this Agreement.
     8.2 Effectiveness; Continuing Nature of this Agreement; Severability. This
Agreement shall become effective when executed and delivered by the parties
hereto. This is a continuing agreement of lien subordination and the Revolving
Credit Agents and the other Revolving Credit Claimholders and the Term Loan
Agents and the other Term Loan
 
 

51



--------------------------------------------------------------------------------



 



Claimholders may continue, at any time and without notice to any of the others,
to extend credit and other financial accommodations and lend monies to or for
the benefit of any Borrower or any other Grantor in reliance hereon. Each such
Person hereby waives any right it may have under applicable law to revoke this
Agreement or any of the provisions of this Agreement. The terms of this
Agreement shall survive, and shall continue in full force and effect, in any
Insolvency or Liquidation Proceeding. Any provision of this Agreement that is
prohibited or unenforceable in any jurisdiction shall not invalidate the
remaining provisions hereof, and any such prohibition or unenforceability in any
jurisdiction shall not invalidate or render unenforceable such provision in any
other jurisdiction. All references to any Borrower or any other Grantor shall
include such Borrower or such other Grantor as debtor and debtor-in-possession
and any receiver or trustee for any Borrower or any other Grantor (as the case
may be) in any Insolvency or Liquidation Proceeding. This Agreement shall
terminate and be of no further force and effect:
          (a) with respect to the Revolving Credit Agents and the other
Revolving Credit Claimholders and the Revolving Credit Obligations, on the date
of the Discharge of Revolving Credit Obligations, subject to the provisions of
Section 5.5 and the rights of the Revolving Credit Agents and the other
Revolving Credit Claimholders under Section 6.4; and
          (b) with respect to the Term Loan Agents and the other Term Loan
Claimholders and the Term Loan Obligations, on the date of the Discharge of Term
Loan Obligations, subject to the provisions of Section 5.5 and the rights of the
Term Loan Agents and the other Term Loan Claimholders under Section 6.4.
     8.3 Amendments; Waivers. No amendment, modification or waiver of any of the
provisions of this Agreement shall be deemed to be made unless the same shall be
in writing signed on behalf of Revolving Credit Agents and the Term Loan Agents
or their respective authorized agents and each waiver, if any, shall be a waiver
only with respect to the specific instance involved and shall in no way impair
the rights of the parties making such waiver or the obligations of the other
parties to such party in any other respect or at any other time. Notwithstanding
the foregoing, no Borrower nor any other Grantor shall have any right to consent
to or approve any amendment, modification or waiver of any provision of this
Agreement except to the extent its rights are directly and adversely affected in
any material respect (which includes, but is not limited to any amendment to any
Grantor’s ability to cause additional obligations to constitute Revolving Credit
Obligations or Term Loan Obligations as such Grantor may designate).
     8.4 Information Concerning Financial Condition of Holdings, the Borrowers
and their Respective Subsidiaries. The Revolving Credit Agents and the other
Revolving Credit Claimholders, on the one hand, and the Term Loan Agents and the
other Term Loan Claimholders, on the other hand, shall each be responsible for
keeping themselves informed of (a) the financial condition of Holdings, the
Borrowers and their respective Subsidiaries and all endorsers and/or guarantors
of the Revolving Credit Obligations or the Term Loan Obligations and (b) all
other circumstances bearing upon the risk of nonpayment of any of the Revolving
Credit Obligations or the Term Loan Obligations. Neither the Revolving Credit
Agent and the other Revolving Credit Claimholders, on the one hand, nor the Term
Loan Agents and the other Term Loan Claimholders, on the other hand, shall have
any duty to advise the other of information known to it or them regarding any
such condition or any such circumstances or
 
 

52



--------------------------------------------------------------------------------



 



otherwise. In the event that either any of the Revolving Credit Agents or any of
the other Revolving Credit Claimholders, on the one hand, or any of the Term
Loan Agents or any of the other Term Loan Claimholders, on the other hand,
undertake at any time or from time to time to provide any such information to
any of the others, it or they shall be under no obligation:
          (a) to make, and shall not make, any express or implied representation
or warranty, including with respect to the accuracy, completeness, truthfulness
or validity of any such information so provided;
          (b) to provide any additional information or to provide any such
information on any subsequent occasion;
          (c) to undertake any investigation; or
          (d) to disclose any information, which pursuant to accepted or
reasonable commercial finance practices, such party wishes to maintain
confidential or is otherwise required to maintain confidential.
     8.5 Subrogation.
          (a) With respect to the value of any payments or distributions in
cash, property or other assets that any Term Loan Agent or any other Term Loan
Claimholder pays over to any Revolving Credit Agent or any other Revolving
Credit Claimholder under the terms of this Agreement, the Term Loan Agents and
the other Term Loan Claimholders shall be subrogated to the rights of the
Revolving Credit Agents and the other Revolving Credit Claimholders; provided,
however, that each Term Loan Agent, on behalf of itself and the other Term Loan
Claimholders, hereby agrees not to assert or enforce any such rights of
subrogation it may acquire as a result of any payment hereunder until the
Discharge of Revolving Credit Obligations has occurred. Each Grantor
acknowledges and agrees that, to the extent permitted by applicable law, the
value of any payments or distributions in cash, property or other assets
received by any Term Loan Agent or any other Term Loan Claimholder that are paid
over to any Revolving Credit Agent or any other Revolving Credit Claimholder
pursuant to this Agreement shall not reduce any of the Term Loan Obligations.
          (b) With respect to the value of any payments or distributions in
cash, property or other assets that any Revolving Credit Agent or any other
Revolving Credit Claimholder pays over to any Term Loan Agent or any other Term
Loan Claimholder under the terms of this Agreement, the Revolving Credit Agents
and the other Revolving Credit Claimholders shall be subrogated to the rights of
the Term Loan Agents and the other Term Loan Claimholders; provided, however,
that each Revolving Credit Agent, on behalf of itself and the other Revolving
Credit Claimholders, hereby agrees not to assert or enforce any such rights of
subrogation it may acquire as a result of any payment hereunder until the
Discharge of Term Loan Obligations has occurred. Each Grantor acknowledges and
agrees that, to the extent permitted by applicable law, the value of any
payments or distributions in cash, property or other assets received by any
Revolving Credit Agent or any other Revolving Credit Claimholder that are paid
over to any Term Loan Agent or any other Term Loan Claimholder pursuant to this
Agreement shall not reduce any of the Revolving Credit Obligations.
 
 

53



--------------------------------------------------------------------------------



 



     8.6 SUBMISSION TO JURISDICTION; WAIVERS.
          (a) ALL JUDICIAL PROCEEDINGS BROUGHT AGAINST ANY PARTY ARISING OUT OF
OR RELATING HERETO MAY BE BROUGHT IN ANY STATE OR FEDERAL COURT OF COMPETENT
JURISDICTION IN THE STATE, COUNTY AND CITY OF NEW YORK. BY EXECUTING AND
DELIVERING THIS AGREEMENT, EACH PARTY, FOR ITSELF AND IN CONNECTION WITH ITS
PROPERTIES, IRREVOCABLY:
               (1) ACCEPTS GENERALLY AND UNCONDITIONALLY THE NONEXCLUSIVE
JURISDICTION AND VENUE OF SUCH COURTS;
               (2) WAIVES ANY DEFENSE OF FORUM NON CONVENIENS;
               (3) AGREES THAT SERVICE OF ALL PROCESS IN ANY SUCH PROCEEDING IN
ANY SUCH COURT MAY BE MADE BY REGISTERED OR CERTIFIED MAIL, RETURN RECEIPT
REQUESTED, TO THE APPLICABLE PARTY AT ITS ADDRESS PROVIDED IN ACCORDANCE WITH
SECTION 8.7 (OR IN THE CASE OF ANY GRANTOR, TO ITS AGENT SPECIFIED IN SECTION
8.19); AND
               (4) AGREES THAT SERVICE AS PROVIDED IN CLAUSE (3) ABOVE IS
SUFFICIENT TO CONFER PERSONAL JURISDICTION OVER THE APPLICABLE PARTY IN ANY SUCH
PROCEEDING IN ANY SUCH COURT, AND OTHERWISE CONSTITUTES EFFECTIVE AND BINDING
SERVICE IN EVERY RESPECT.
          (b) EACH OF THE PARTIES HERETO HEREBY AGREES TO WAIVE ITS RESPECTIVE
RIGHTS TO A JURY TRIAL OF ANY CLAIM OR CAUSE OF ACTION BASED UPON OR ARISING
HEREUNDER. THE SCOPE OF THIS WAIVER IS INTENDED TO BE ALL-ENCOMPASSING OF ANY
AND ALL DISPUTES THAT MAY BE FILED IN ANY COURT AND THAT RELATE TO THE SUBJECT
MATTER HEREOF, INCLUDING CONTRACT CLAIMS, TORT CLAIMS, BREACH OF DUTY CLAIMS AND
ALL OTHER COMMON LAW AND STATUTORY CLAIMS. EACH PARTY HERETO ACKNOWLEDGES THAT
THIS WAIVER IS A MATERIAL INDUCEMENT TO ENTER INTO A BUSINESS RELATIONSHIP THAT
EACH HAS ALREADY RELIED ON THIS WAIVER IN ENTERING INTO THIS AGREEMENT, AND THAT
EACH WILL CONTINUE TO RELY ON THIS WAIVER IN ITS RELATED FUTURE DEALINGS. EACH
PARTY HERETO FURTHER WARRANTS AND REPRESENTS THAT IT HAS REVIEWED THIS WAIVER
WITH ITS LEGAL COUNSEL AND THAT IT KNOWINGLY AND VOLUNTARILY WAIVES ITS JURY
TRIAL RIGHTS FOLLOWING CONSULTATION WITH LEGAL COUNSEL. THIS WAIVER IS
IRREVOCABLE; MEANING THAT IT MAY NOT BE MODIFIED EITHER ORALLY OR IN WRITING
(OTHER THAN BY A MUTUAL WRITTEN WAIVER SPECIFICALLY REFERRING TO THIS SECTION
8.6(b) AND EXECUTED BY EACH OF THE PARTIES HERETO), AND THIS WAIVER SHALL APPLY
TO ANY SUBSEQUENT AMENDMENTS, RENEWALS, SUPPLEMENTS OR
 
 

54



--------------------------------------------------------------------------------



 



MODIFICATIONS HERETO. IN THE EVENT OF LITIGATION, THIS AGREEMENT MAY BE FILED AS
A WRITTEN CONSENT TO A TRIAL BY THE COURT.
          (c) EACH OF THE PARTIES HERETO WAIVES ANY RIGHT IT MAY HAVE TO TRIAL
BY JURY IN RESPECT OF ANY LITIGATION BASED ON, OR ARISING OUT OF, UNDER OR IN
CONNECTION WITH THIS AGREEMENT OR ANY OTHER REVOLVING CREDIT LOAN DOCUMENT, TERM
LOAN DOCUMENT, OR ANY COURSE OF CONDUCT, COURSE OF DEALING, VERBAL OR WRITTEN
STATEMENT OR ACTION OF ANY PARTY HERETO.
     8.7 Notices. All notices to the Revolving Credit Claimholders permitted or
required under this Agreement shall be sent to the Revolving Credit Agents, on
behalf of the Revolving Credit Claimholders (and the Revolving Credit Agents
shall distribute such notices to the other Revolving Credit Claimholders). All
notices to the Term Loan Claimholders permitted or required under this Agreement
shall be sent to the Term Loan Agents, on behalf of the Term Loan Claimholders
(and the Term Loan Agents shall distribute such notices to the other Term Loan
Claimholders), respectively. Unless otherwise specifically provided herein, any
notice hereunder shall be in writing and may be personally served, or sent by
telefacsimile or United States mail or courier service and shall be deemed to
have been given when delivered in person or by courier service and signed for
against receipt thereof, upon receipt of telefacsimile, or three Business Days
after depositing it in the United States mail with postage prepaid and properly
addressed. For the purposes hereof, the addresses of the parties hereto shall be
as set forth below each party’s name on the signature pages hereto, or, as to
each party, at such other address as may be designated by such party in a
written notice to all of the other parties.
     8.8 Further Assurances. Each Revolving Credit Agent, on behalf of itself
and the other Revolving Credit Claimholders and each Term Loan Agent, on behalf
of itself and the other Term Loan Claimholders, agrees that each of them shall
take such further action and shall execute and deliver such additional documents
and instruments (in recordable form, if requested) as any Revolving Credit Agent
or any Term Loan Agent may reasonably request to effectuate the terms of, and
the Lien priorities contemplated by, this Agreement.
     8.9 Governing Law. This Agreement shall be construed in accordance with and
governed by the law of the State of New York, without regard to conflicts of law
principles that would require the application of the laws of another
jurisdiction.
     8.10 Binding Effect on Successors and Assigns and on Claimholders and Term
Loan Agents. This Agreement shall be binding upon the Revolving Credit Agents
and the other Revolving Credit Claimholders, the Term Loan Agents and the other
Term Loan Claimholders and their respective successors and assigns. Each
Revolving Credit Agent represents that it has not agreed to any modification of
the provisions in the Revolving Credit Loan Documents authorizing it to execute
this Agreement and bind the other Revolving Credit Claimholders and each Term
Loan Agent represents that it has not agreed to any modification of the
provisions in the Term Loan Documents authorizing it to execute this Agreement
and bind the other Term Loan Claimholders. Notwithstanding any implication to
the contrary in any provision in any other section of the Agreement, neither any
Revolving Credit Agent nor any Term Loan Agent makes any representation
regarding the validity or binding effect of any of the Revolving Credit
 
 

55



--------------------------------------------------------------------------------



 



Loan Documents or any of the Term Loan Documents, respectively, or their
authority to bind any of the Claimholders through their execution of this
Agreement.
     8.11 Specific Performance. Each of the Revolving Credit Agents and each of
the Term Loan Agents may demand specific performance of this Agreement. Each
Revolving Credit Agent, on behalf of itself and the other Revolving Credit
Claimholders, and each Term Loan Agent, on behalf of itself and the other Term
Loan Claimholders, hereby irrevocably waives any defense based on the adequacy
of a remedy at law and any other defense which might be asserted to bar the
remedy of specific performance in any action which may be brought by any
Revolving Credit Agent or any other Revolving Credit Claimholder or by any Term
Loan Agent or any other Term Loan Claimholder, as the case may be.
     8.12 Headings. Section headings in this Agreement are included herein for
convenience of reference only and shall not constitute a part of this Agreement
for any other purpose or be given any substantive effect.
     8.13 Counterparts. This Agreement may be executed in counterparts (and by
different parties hereto in different counterparts), each of which shall
constitute an original, but all of which when taken together shall constitute a
single contract. Delivery of an executed counterpart of a signature page of this
Agreement or any document or instrument delivered in connection herewith by
telecopy or electronic image scan transmission (e.g., PDF) shall be effective as
delivery of a manually executed counterpart of this Agreement or such other
document or instrument, as applicable.
     8.14 Authorization. By its signature, each Person executing this Agreement
on behalf of a party hereto represents and warrants to the other parties hereto
that it is duly authorized to execute this Agreement.
     8.15 No Third Party Beneficiaries. This Agreement and the rights and
benefits hereof shall inure to the benefit of each of the parties hereto and its
respective successors and assigns and shall inure to the benefit of each of the
Revolving Credit Agents and the other Revolving Credit Claimholders and each of
the Term Loan Agents and the other Term Loan Claimholders. Nothing in this
Agreement shall impair, as between any of the Borrowers and any of the other
Grantors and any of the Revolving Credit Agents and any of the other Revolving
Credit Claimholders, or as between any of the Borrower and any of the other
Grantors and any of the Term Loan Agents and any of the other Term Loan
Claimholders, the obligations of the Borrowers and the other Grantors to pay
principal, interest, fees and other amounts as provided in the Revolving Credit
Loan Documents and the Term Loan Documents, respectively.
     8.16 Provisions Solely to Define Relative Rights. Except with respect to
the bailee and agency provisions of Section 5.4, the provisions of this
Agreement are and are intended solely for the purpose of defining the relative
rights of the Revolving Credit Agents and the other Revolving Credit
Claimholders on the one hand and the Term Loan Agents and the other Term Loan
Claimholders on the other hand. None of the Borrowers, any other Grantor or any
other creditor thereof shall have any rights hereunder and neither any Borrower
nor any other Grantor may rely on the terms hereof. Nothing in this Agreement is
intended to or shall impair the obligations of any Borrower or any other
Grantor, which are absolute and unconditional, to pay
 
 

56



--------------------------------------------------------------------------------



 



or perform the Revolving Credit Obligations and the Term Loan Obligations as and
when the same shall become due and payable in accordance with their terms.
     8.17 Marshalling of Assets. Each Term Loan Agent, on behalf of itself and
the other Term Loan Claimholders, hereby waives any and all rights to have the
Revolving Credit Priority Collateral, or any part thereof, marshaled upon any
foreclosure or other enforcement of any Revolving Credit Agent’s Liens on the
Revolving Credit Priority Collateral. Each Revolving Credit Agent, on behalf of
itself and the other Revolving Credit Claimholders, hereby waives any and all
rights to have the Term Loan Priority Collateral, or any part thereof, marshaled
upon any foreclosure or other enforcement of any Term Loan Agent’s Liens on the
Term Loan Priority Collateral.
     8.18 Joinder of Additional Grantors. The Grantors party hereto shall cause
each Person which, from time to time, after the date hereof, becomes party to
any Revolving Credit Security Document or Term Loan Security Document as a
“Grantor” or a “Pledgor” (or the equivalent thereof), to execute and deliver to
the Agents an Intercreditor Agreement Joinder within five days (or such longer
period as may be determined by the Agents in their sole discretion) of the date
on which such Person became a party to such Revolving Credit Security Document
or Term Loan Security Document and, upon execution and delivery of such
Intercreditor Joinder Agreement, such Person shall constitute a “Grantor” for
all purposes hereunder with the same force and effect as if originally named as
a Grantor herein. The execution and delivery of such Intercreditor Agreement
Joinder shall not require the consent of any other Grantor or Agent hereunder.
The obligations of each Grantor hereunder shall remain in full force and effect
notwithstanding the addition of any new Grantor as a party to this Agreement.
     8.19 Agent for Service of Process. Each Grantor hereby irrevocably
designates, appoints and empowers CSC Corporation, 1133 Ave of the Americas,
Suite 3100, New York, New York, 10036 (telephone no: 212-299-5600) (telecopy no:
212-299-5656) (electronic mail address: agrigora@cscinfo.com and/or
jpelleti@cscinfo.com), in the case of any suit, action or proceeding brought in
the United States as its designee, appointee and agent to receive, accept and
acknowledge for and on its behalf, and in respect of its property, service of
any and all legal process, summons, notices and documents that may be served in
any action or proceeding arising out of or in connection with this Agreement.
[Remainder of page intentionally left blank]
 
 

57



--------------------------------------------------------------------------------



 



          IN WITNESS WHEREOF, the parties hereto have caused this Agreement to
be duly executed by their respective officers or representatives as of the date
first written above.

            REVOLVING CREDIT AGENTS


ABN AMRO BANK N.V., as Revolving Credit
Administrative Agent, and in such capacity, as
authorized representative of the Revolving Credit
Claimholders
      By:   /s/ James Moyes       Name:   James L. Moyes       Title:   Managing
Director       By:   /s/ Jeroen Westrik       Name:   Jeroen B. Westrik      
Title:   Vice President       ABN AMRO BANK N.V., ACTING THROUGH ITS CANADIAN
BRANCH, as Revolving Credit Canadian Funding Agent and as Revolving Credit
Canadian Administrative Agent, and in such capacity, as authorized
representative of the Revolving Credit Claimholders
      By:   /s/ Lawrence Maloney       Name:   Lawrence J. Maloney      
Title:   Country Executive — Canada       By:   /s/ Michael Quinn       Name:  
Michael D. Quinn       Title:   Vice President       LASALLE BUSINESS CREDIT,
LLC, as Revolving Credit Funding Agent and as Revolving Credit Collateral Agent
and in such capacity as authorized representative of the Revolving Credit
Claimholders
      By:   /s/ Steve Friedlander       Name:   Steve Friedlander       Title:  
S.V.P.       [NOTICE ADDRESS]

LaSalle Business Credit, LLC
135 South LaSalle Street, Suite 425
Chicago, IL 60603
Attention: Account Officer
Telecopier No. : (312) 904-6450
               

[Signature Page to Intercreditor Agreement]
 
 

 



--------------------------------------------------------------------------------



 



         

            TERM LOAN AGENTS

UBS AG, STAMFORD BRANCH, as Term Loan Administrative Agent and Term Loan
Collateral Agent, and in such capacities, as authorized representative of the
Term Loan Claimholders
      By:   /s/ Mary E. Evans       Name:   Mary E. Evans       Title:  
Associate Director             By:   /s/ David Julie       Name:   David B.
Julie       Title:   Associate Director       [NOTICE ADDRESS]

UBS AG, Stamford Branch
677 Washington Boulevard
Stamford, Connecticut 06901
Attention: Christopher Gomes
Telecopier No.: (203) 719-3180
Email: Christopher.Gomes@UBS.com
               

[Signature Page to Intercreditor Agreement]
 
 

 



--------------------------------------------------------------------------------



 



         

            ACKNOWLEDGED AND AGREED TO AS OF THE DATE FIRST WRITTEN ABOVE:

NOVELIS INC., as a Grantor
      By:   /s/ Orville Lunking       Name:   Orville G. Lunking       Title:  
Vice President and Treasurer       NOVELIS CORPORATION, as a Grantor
      By:   /s/ Orville Lunking       Name:   Orville G. Lunking       Title:  
Authorized Signatory       NOVELIS PAE CORPORATION, as a Grantor
      By:   /s/ Orville Lunking       Name:   Orville G. Lunking       Title:  
Authorized Signatory       NOVELIS FINANCES USA LLC, as a Grantor
      By:   /s/ Orville Lunking       Name:   Orville G. Lunking       Title:  
Authorized Signatory       NOVELIS SOUTH AMERICA HOLDINGS LLC, as a Grantor
      By:   /s/ Orville Lunking       Name:   Orville G. Lunking       Title:  
Vice President and Treasurer  

[Signature Page to Intercreditor Agreement]
 
 

 



--------------------------------------------------------------------------------



 



         

            ALUMINUM UPSTREAM HOLDINGS LLC, as a Grantor
      By:   /s/ Orville Lunking       Name:   Orville G. Lunking       Title:  
Vice President and Treasurer       NOVELIS UK LIMITED, as a Grantor
      By:   /s/ Orville Lunking       Name:   Orville G. Lunking       Title:  
Authorized Signatory       NOVELIS AG, as a Grantor
      By:   /s/ Orville Lunking       Name:   Orville G. Lunking       Title:  
Authorized Signatory       NOVELIS CAST HOUSE TECHNOLOGY LTD.,
as a Grantor
      By:   /s/ Orville Lunking       Name:   Orville G. Lunking       Title:  
Authorized Signatory       4260848 CANADA INC., as a Grantor
      By:   /s/ Orville Lunking       Name:   Orville G. Lunking       Title:  
Authorized Signatory       4260856 CANADA INC., as a Grantor
         

[Signature Page to Intercreditor Agreement]
 
 

 



--------------------------------------------------------------------------------



 



         

                  By:   /s/ Orville Lunking       Name:   Orville Lunking      
Title:   Authorized Signatory       NOVELIS NO. 1
LIMITED PARTNERSHIP, as a Grantor
by its general partner,
4260848 Canada Inc.
      By:   /s/ Orville Lunking       Name:   Orville Lunking       Title:  
Authorized Signatory       NOVELIS EUROPE HOLDINGS LTD., as a Grantor
      By:   /s/ Orville Lunking       Name:   Orville Lunking       Title:  
Authorized Signatory       NOVELIS SWITZERLAND SA, as a Grantor
      By:   /s/ Orville Lunking       Name:   Orville Lunking       Title:  
Authorized Signatory       NOVELIS TECHNOLOGY AG, as a Grantor
      By:   /s/ Orville Lunking       Name:   Orville Lunking       Title:  
Authorized Signatory  

[Signature Page to Intercreditor Agreement]
 
 

 



--------------------------------------------------------------------------------



 



         

            AV ALUMINUM INC., as a Grantor
      By:   /s/ Orville Lunking       Name:   Orville G. Lunking       Title:  
Authorized Signatory  

[Signature Page to Intercreditor Agreement]
 
 

 



--------------------------------------------------------------------------------



 



         

            NOVELIS DEUTSCHLAND GMBH, as a Grantor
      By:   /s/ Gottfried Weindl       Name:   Gottfried Weindl       Title:  
Managing Director  

[Signature Page to Intercreditor Agreement]
 
 

 



--------------------------------------------------------------------------------



 



         

            NOVELIS DO BRASIL LTDA., as a Grantor
      By:   /s/ Tadeu Nardocci       Name:   Antonio Tadeu Coelho Nardocci      
Title:   Presidente       By:   /s/ Alexandre Almeida       Name:   Alexandre M.
Almeida       Title:   Director Financeiro  

[Signature Page to Intercreditor Agreement]
 
 

 



--------------------------------------------------------------------------------



 



         

            Present when the Common Seal of
NOVELIS ALUMINIUM HOLDING COMPANY,
as a Grantor,
was hereunto affixed in the presence of:
      Name:   /s/ Andreas Thiele     Title:   Duly Appointed Attorney          

                  Name:   /s/ Eva Paus-Werdermann     Title:   Assistant to
Legal Counsel          

[Signature Page to Intercreditor Agreement]
 
 

 



--------------------------------------------------------------------------------



 



         

EXHIBIT A
FORM OF INTERCREDITOR AGREEMENT JOINDER
          The undersigned, __________________, a __________________, hereby
agrees to become party as a Grantor under the Intercreditor Agreement, dated as
of July 6, 2007 (as Modified from time to time, the “Intercreditor Agreement”;
capitalized terms used but not otherwise defined herein having the meanings
assigned to them in Section 1 of the Intercreditor Agreement), by and among
NOVELIS INC., a corporation formed under the Canada Business Corporations Act,
NOVELIS CORPORATION, a Texas corporation, NOVELIS PAE CORPORATION, a Delaware
corporation, NOVELIS FINANCES USA LLC, a Delaware limited liability company,
NOVELIS SOUTH AMERICA HOLDINGS LLC, a Delaware limited liability company,
ALUMINUM UPSTREAM HOLDINGS LLC, a Delaware limited liability company, NOVELIS UK
LIMITED, a limited liability company incorporated under the laws of England and
Wales with registered number 00279596, NOVELIS AG, a stock corporation
(AG) organized under the laws of Switzerland, AV ALUMINUM INC., a corporation
formed under the Canada Business Corporations Act (“Holdings”), the other
subsidiaries of Holdings from time to time party hereto as Grantors, ABN AMRO
BANK N.V., as administrative agent for the Revolving Credit Lenders, LASALLE
BUSINESS CREDIT, LLC, as collateral agent for the Revolving Credit Claimholders
and as funding agent, ABN AMRO BANK N.V., CANADA BRANCH, as Canadian
administrative agent for the Revolving Credit Claimholders and as Canadian
funding agent, UBS AG, STAMFORD BRANCH, as administrative agent for the Term
Loan Lenders and as collateral agent for the Term Loan Claimholders, for all
purposes thereof on the terms set forth therein, and to be bound by the terms of
the Intercreditor Agreement as fully as if the undersigned had executed and
delivered the Intercreditor Agreement as of the date thereof.
          The provisions of Section 8 of the Intercreditor Agreement will apply
with like effect to this Intercreditor Agreement Joinder.
          IN WITNESS WHEREOF, the undersigned has caused this Intercreditor
Joinder Agreement to be duly executed by its authorized officers or
representatives as of the date first written above.

            [_______________________________________]
      By:           Name:           Title:        

 
 

A-1